Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 1 of 68 PageID #: 5884



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


       GREE, INC.,
                        Plaintiff,
                                                            Case No. 2:19-cv-00071-JRG-RSP
                                                            Case No. 2:19-cv-00161-JRG-RSP
                v.                                          Case No. 2:19-cv-00200-JRG-RSP
                                                            Case No. 2:19-cv-00237-JRG-RSP
       SUPERCELL OY,
                        Defendant.



              CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

         This Order addresses the claim-construction disputes presented by the parties in four cases:

   No. 2:19-cv-00071-JRG-RSP (the “’071 Case”), No. 2:19-cv-00161-JRG-RSP (the “’161 Case”),

   No. 2:19-cv-00200-JRG-RSP (the “’200 Case”), and Case No. 2:19-cv-00237-JRG-RSP (the

   “’237 Case”). Before the Court are the opening claim construction briefs of GREE, Inc.

   (“Plaintiff”) (’071 Case Dkt. No. 110, ’161 Case Dkt. No. 75, ’200 Case Dkt. No. 75, ’237 Case

   Dkt. No. 54, all filed on Feb. 25, 2020),1 the responses of Supercell Oy (“Defendant”) (’071 Case

   Dkt. No. 120, ’161 Case Dkt. No. 83, ’200 Case Dkt. No. 82, ’237 Case Dkt. No. 60, all filed on

   Mar. 10, 2020), and Plaintiff’s replies (’071 Case Dkt. No. 122, ’161 Case Dkt. No. 85, ’200 Case

   Dkt. No. 84, ’237 Case Dkt. No. 62, all filed on Mar. 17, 2020). The Court held a hearing on the

   issues of claim construction and claim definiteness on April 14, 2020. Having considered the

   arguments and evidence presented by the parties at the hearing and in their briefing, the Court

   issues this Order.




   1
     Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites
   are to the page numbers assigned through ECF.
                                                    1
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 2 of 68 PageID #: 5885



                                                        Table of Contents

   I.     BACKGROUND ............................................................................................................... 4
          A.        The ’594, ’385, ’675, ’676, ’677, ’678, ’347, ’682, ’683, and ’978 Patents ........... 4
          B.        The ’318 and ’262 Patents ...................................................................................... 5
          C.        The ’346 Patent ....................................................................................................... 6
          D.        The ’689 Patent ....................................................................................................... 7
   II.    LEGAL PRINCIPLES ..................................................................................................... 8
          A.        Claim Construction ................................................................................................. 8
          B.        Departing from the Ordinary Meaning of a Claim Term ...................................... 11
   III.   CONSTRUCTION OF DISPUTED TERMS ............................................................... 12
          A.        Case No. 2:19-cv-071 and Case No. 2:19-cv-200 ................................................ 12
                    A-1.  “template” ................................................................................................. 12
                    A-2.  “moving” and “moves” ............................................................................. 17
                    A-3.  The Area Terms ........................................................................................ 21
                    A-4.  “defining second positions” ...................................................................... 24
                    A-5.  The Applying Terms ................................................................................. 25
                    A-6.  “game space” ............................................................................................ 29
                    A-7.  “increase a first number of the game contents” and “increase a
                          second number of the game contents” ...................................................... 32
                    A-8. “create,” “creating,” and “being created” ................................................. 34
                    A-9. “active allocation” ..................................................................................... 37
                    A-10. “compare a number of the plurality of game contents included in
                          the template with a number of the game contents allocated in the
                          game space” and “comparing a number of the plurality of game
                          contents included in the template with a number of the game
                          contents allocated in the game space” ...................................................... 39
          B.        Case No. 2:19-cv-161 ........................................................................................... 41
                    B-1.  “advisory information” ............................................................................. 41
                    B-2.  “facility” and “object”............................................................................... 44
                    B-3.  “virtual space” ........................................................................................... 48
                    B-4.  “at least two numerical parameters related to the first virtual space”
                          and “at least two numerical parameters of the plurality of
                          numerical parameters related to a first virtual space” ............................... 50
                    B-5. “ranking information ranking the plurality of users according to a
                          numerical value indicating a status of each user” ..................................... 52
          C.        Case No. 2:19-cv-237 ........................................................................................... 54
                    C-1.       “panel(s)” .................................................................................................. 54

                                                                     2
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 3 of 68 PageID #: 5886



                  “divisions”................................................................................................. 56
                   C-2.
                  “displaying the one or more moving characters according to the
                   C-3.
                  information of motion” ............................................................................. 60
             C-4. “varying an attack …” and “vary an attack …” ........................................ 62
             C-5. “third unit” ................................................................................................ 66
   IV.   CONCLUSION ............................................................................................................... 67




                                                                 3
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 4 of 68 PageID #: 5887



   I.      BACKGROUND

        In the four cases addressed in this Order, Plaintiff alleges infringement of 14 U.S. Patents. In

   the ’071 Case, Plaintiff asserts U.S. Patent No. 9,597,594 (the “’594 Patent”). In the ’161 Case,

   Plaintiff asserts two U.S. Patents: No. 10,286,318 (the “’318 Patent”) and No. 10,279,262 (the

   “’262 Patent”). In the ’200 Case, Plaintiff asserts 9 U.S. Patents: No. 10,300,385 (the “’385

   Patent”), No. 10,307,675 (the “’675 Patent”), No. 10,307,676 (the “’676 Patent”), No. 10,307,677

   (the “’677 Patent”), No. 10,307,678 (the “’678 Patent”), No. 10,328,347 (the “’347 Patent”), No.

   10,335,682 (the “’682 Patent”), No. 10,335,683 (the “’683 Patent”), and No. 10,398,978 (the “’978

   Patent”). In the ’237 Case, Plaintiff asserts two U.S. Patents: No. 10,328,346 (the “’346 Patent”)

   and No. 10,335,689 (the “’689 Patent”). The ’594, ’262, ’318, ’385, ’675, ’676, ’677, ’678, ’346,

   ’347, ’682, ’683, ’689, and ’978 Patents are collectively referred to herein as the “Asserted

   Patents.”

           A.     The ’594, ’385, ’675, ’676, ’677, ’678, ’347, ’682, ’683, and ’978 Patents

        The ’594, ’385, ’675, ’676, ’677, ’678, ’347, ’682, ’683, and ’978 Patents (collectively, the

   “’594 Patent Family”) are related through a series of continuation applications stemming from the

   ’594 Patent. The patents each list an earliest priority claim to a foreign application filed on

   September 27, 2013.

        The abstract of the ’594 Patent provides:

           Provided is a method for controlling a computer, etc., which makes it possible to
           improve the usability of city building games. The computer is provided with a
           storage unit configured to store game contents arranged within a game space,
           positions of the game contents, and a template defining positions of one or more of
           game contents, and progresses a game by arranging the game contents within the
           game space based on a command by a player. The method includes when the
           template is applied to a predetermined area within the game space based on the
           command by the player, moving, by the computer, the game contents arranged
           within the game space to the positions of the game contents defined by the template.



                                                     4
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 5 of 68 PageID #: 5888



       Claim 1 of the ’594 Patent, an exemplary computer-control-method claim, recites as follows,

   with disputed claim language emphasized:

             1. A method for controlling a computer that is provided with a storage unit
            configured to store game contents arranged within a game space, first positions
            of the game contents within the game space, and a template defining second
            positions of one or more of the game contents, and that progresses a game by
            arranging the game contents within the game space based on a command by a
            player, the method comprising:
             when the template is applied to a predetermined area within the game space
               based on the command by the player, moving, by the computer, the game
               contents arranged at the first positions within the game space to the second
               positions of the game contents defined by the template within the
               predetermined area.

          B.      The ’318 and ’262 Patents

       The ’262 and the ’318 Patents are related through priority claims. The ’262 Patent purports to

   be a continuation of the application that issued as the ’318 Patent. The patents each list an earliest

   priority claim to a foreign application filed on January 31, 2013.

       The abstract of the ’318 Patent provides:

          In a communication system including a server (1) and a plurality of communication
          terminals (2) capable of communication with the server (1), based on a variety of
          parameters indicating the status of a space formed within a game playable by the
          user of each communication terminal (2) over the communication system, the
          server (1) transmits advisory information (132), which suggests the next action for
          the space, to the communication terminal (2). The communication terminal (2)
          displays a screen including the received advisory information (132).

       The abstract of the ’262 Patent provides:

          In a communication system including a server and a plurality of communication
          terminals capable of communication with the server, based on a variety of
          parameters indicating the status of a space formed within a game playable by the
          user of each communication terminal over the communication system, the server
          transmits advisory information, which suggests the next action for the space, to the
          communication terminal. The communication terminal displays a screen including
          the received advisory information.

       Claim 1 of the ’262 Patent, an exemplary server claim, recites as follows, with disputed claim

   language emphasized:

                                                     5
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 6 of 68 PageID #: 5889



               1. A server comprising:

               a communication unit configured to communicate with a plurality of
                 communication terminals for a plurality of users;
               a memory configured to store one or more parameters related to a status of a
                 virtual space in a game for each user; and
               a controller configured to
                    make a determination of a facility which has not been arranged in a first
                       virtual space of a first user during the game, the determination being
                       made prior to selection of the facility by the first user and made based
                       on the one or more parameters related to the status of the first virtual
                       space of the first user, wherein the one or more parameters include a
                       level of the first virtual space and a number of facilities already arranged
                       in the first virtual space,
                    generate advisory information related to the facility, the advisory
                       information encouraging the first user to arrange the facility as a next
                       action in order to contribute to development of the first virtual space,
                    transmit the generated advisory information related to the facility to a first
                       communication terminal of the first user for display of the advisory
                       information, and
                    cause a first screen including the generated advisory information to be
                       displayed on the first communication terminal.

          C.       The ’346 Patent

       The ’346 Patent lists an earliest priority claim to a foreign application filed on May 31, 2013.

       The abstract of the ’346 Patent provides:

          A non-transitory computer readable recording medium stores game program code
          instructions for a game in which a first user and a second user do battle, and when
          the game program code instructions are executed by a computer, the game program
          code instructions cause the computer to perform a data storage function of storing
          a first panel data that includes a plurality of panels associated with the first user to
          a storage unit; a control function of receiving information regarding a selection by
          the first user, the selection being for one or more panels indicating characters to be
          disposed in one or more divisions of a game display screen including a display
          region formed by the divisions; the data storage function further stores the panel
          associated with information of motion to the storage unit, and the control function
          transmits information for displaying the panel as a moving character according to
          the information of motion associated with the panel when the panel is disposed in
          a target division.

       Claim 1 of the ’346 Patent, an exemplary computer-readable-medium claim, recites as

   follows, with disputed claim language emphasized:


                                                       6
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 7 of 68 PageID #: 5890



             1. A non-transitory computer readable recording medium storing game
            program code instructions for a game in which a first user and a second user do
            battle, and when the game program code instructions are executed by a
            computer, the game program code instructions cause the computer to perform:
             a data storage function of storing a first panel data that includes a plurality of
               panels associated with the first user to a storage unit; and
             a control function of receiving information regarding a selection by the first
               user, the selection being for one or more panels indicating one or more
               characters, wherein the data storage function further stores each panel
               associated with information of motion to the storage unit, and
             the control function further receives information related to selection of one or
               more divisions in which the one or more characters indicated in the selected
               one or more panels are to be displayed as one or more moving characters in
               a game display screen including one or more regions formed by the one or
               more divisions, and transmits information for displaying the one or more
               moving characters according to the information of motion associated with
               each panel stored in the storage unit.

           D.       The ’689 Patent

       The ’689 Patent lists an earliest priority claim to a foreign application filed on December 27,

   2013.

       The abstract of the ’689 Patent provides:

           A non-transitory computer readable recording medium has stored thereon
           instructions to be executed on a computer providing terminal devices with a battle
           game in which users each operate a unit. The instructions cause the computer to
           perform the steps of: determining a unit parameter of each of a plurality of units,
           group information being associated with each unit and indicating a group, among a
           plurality of groups, to which the unit belongs; deploying the units on a field, divided
           into regions, in the battle game; varying the unit parameter of a first unit on the
           field based on the group information associated with the first unit and the group
           information associated with a second unit on the field, the second unit having a
           predetermined positional relationship with the first unit; and conducting a battle
           between the first unit and other units using the varied unit parameter.

       Claim 9 of the ’689 Patent, an exemplary game-control-system claim, recites as follows, with

   disputed claim language emphasized:

                9. A game control system comprising:
                a unit deploy module configured to deploy a plurality of units on a field
                  displayed on a display, the plurality of units being movable in the field; and
                a unit parameter variation module configured to vary an attack strength of a
                  first unit among the plurality of units so that the attack strength of the first

                                                       7
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 8 of 68 PageID #: 5891



                   unit, in response to the first unit and a second unit among the plurality of
                   units satisfying a first positional relationship by a movement of at least one
                   of the first unit and the second unit, is decreased to be lower than the attack
                   strength of the first unit when the first unit and the second unit do not
                   satisfy the first positional relationship, wherein
                 the attack strength is an attack strength for attacking a stronghold on the field
                   and attacking a third unit, the first unit and the third unit not belonging to an
                   identical group,
                 the first unit and the second unit attack the stronghold, and the first positional
                   relationship is satisfied by the movement causing the second unit to be
                   located within a first range of the first unit.

   II.      LEGAL PRINCIPLES

            A.       Claim Construction

         “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

   which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

   (Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

   381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

   considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

   858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Grp., Inc., 262 F.3d

   1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

   specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

   861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

   term is construed according to its ordinary and accustomed meaning as understood by one of

   ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

   at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

   Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (quotation marks omitted)

   (“There is a heavy presumption that claim terms carry their accustomed meaning in the relevant

   community at the relevant time.”) cert. granted, judgment vacated, 135 S. Ct. 1846 (2015).



                                                         8
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 9 of 68 PageID #: 5892



       “The claim construction inquiry . . . begins and ends in all cases with the actual words of the

   claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

   all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

   Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

   Cir. 1998)) overruled on other grounds by Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed.

   Cir. 2015). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

   1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because

   claim terms are typically used consistently throughout the patent. Id. Differences among the claim

   terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

   adds a limitation to an independent claim, it is presumed that the independent claim does not

   include the limitation. Id. at 1314–15.

        “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

   Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

   specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

   it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

   Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

   299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

   interpreting the meaning of disputed claim language, particular embodiments and examples

   appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

   v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

   Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

   improper to read limitations from a preferred embodiment described in the specification—even if

   it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the



                                                      9
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 10 of 68 PageID #: 5893



   patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

   898, 913 (Fed. Cir. 2004).

       The prosecution history is another tool to supply the proper context for claim construction

   because, like the specification, the prosecution history provides evidence of how the U.S. Patent

   and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

   However, “because the prosecution history represents an ongoing negotiation between the PTO

   and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

   specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

   Alts., Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution history

   may be “unhelpful as an interpretive resource”).

       Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

   in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

   (quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

   understand the underlying technology and the manner in which one skilled in the art might use

   claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

   may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

   may aid a court in understanding the underlying technology and determining the particular

   meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

   term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent

   and its prosecution history in determining how to read claim terms.” Id. The Supreme Court has

   explained the role of extrinsic evidence in claim construction:

          In some cases, however, the district court will need to look beyond the patent’s
          intrinsic evidence and to consult extrinsic evidence in order to understand, for
          example, the background science or the meaning of a term in the relevant art during
          the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)

                                                     10
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 11 of 68 PageID #: 5894



          (a patent may be “so interspersed with technical terms and terms of art that the
          testimony of scientific witnesses is indispensable to a correct understanding of its
          meaning”). In cases where those subsidiary facts are in dispute, courts will need to
          make subsidiary factual findings about that extrinsic evidence. These are the
          “evidentiary underpinnings” of claim construction that we discussed in Markman,
          and this subsidiary factfinding must be reviewed for clear error on appeal.

   Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331–32 (2015).

          B.      Departing from the Ordinary Meaning of a Claim Term

       There are “only two exceptions to [the] general rule” that claim terms are construed according

   to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

   lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the

   specification or during prosecution.”2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

   (Fed. Cir. 2014) (quoting Thorner v. Sony Comput. Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

   Cir. 2012)); see also GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

   2014) (“[T]he specification and prosecution history only compel departure from the plain meaning

   in two instances: lexicography and disavowal.”). The standards for finding lexicography or

   disavowal are “exacting.” GE Lighting Sols., 750 F.3d at 1309.

       To act as his own lexicographer, the patentee must “clearly set forth a definition of the

   disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

   F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

   “with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

       To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

   specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis



   2
    Some cases have characterized other principles of claim construction as “exceptions” to the
   general rule, such as the statutory requirement that a means-plus-function term is construed to
   cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
   Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                                   11
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 12 of 68 PageID #: 5895



   Corp. v. Bos. Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at 1366

   (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning of a

   claim term by including in the specification expressions of manifest exclusion or restriction,

   representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

   to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

   Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

   III.      CONSTRUCTION OF DISPUTED TERMS

             A.     Case No. 2:19-cv-071 and Case No. 2:19-cv-200

                    A-1.    “template”

                           Disputed Term3                             Plaintiff’s         Defendant’s
                                                                      Proposed             Proposed
                                                                    Construction         Construction
       “template”                                                plain and ordinary     record
                                                                 meaning
       •   ’594 Patent Claim 1
       •   ’675 Patent Claims 1–4, 8–15, 19–24, 26–28, 30
       •   ’676 Patent Claims 1, 5–7, 11–24
       •   ’677 Patent Claims 1–3, 7–20
       •   ’678 Patent Claims 1–3, 5–7, 9–10, 12–13
       •   ’347 Patent Claims 1–8, 10–17, 19–26, 28–30
       •   ’682 Patent Claims 10–12, 14–15
       •   ’978 Patent Claims 1, 5–7, 11–13, 17–18

           The Parties’ Positions

           Plaintiff submits: The meaning of “template” in the claims is readily apparent without

   construction and construing it as “record” would not clarify claim scope. While the PTAB

   construed “template” as “record” in a Post Grant Review of the ’594 Patent, that construction was

   under the broadest-reasonable-interpretation standard and is not binding on the Court. And the


   3
    For all term charts in this order, the listed claims are those identified by the parties in their Joint
   Claim Construction Charts (’071 Case Dkt. No. 123; ’161 Case Dkt. No. 88; ’200 Case Dkt. No.
   86; ’237 Case Dkt. No. 64).
                                                     12
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 13 of 68 PageID #: 5896



   PTAB’s decision is currently on appeal. ’071 Case Dkt. No. 110 at 14–17; ’200 Case Dkt. No. 75

   at 14–17.4

         Defendant responds: As explained in the ’594 Patent, a “‘template’ is a ‘record’ of the

   positions of one or more game pieces in a game that can be applied in other games spaces.” During

   Post Grant Review of the ’594 Patent, Plaintiff explained that the “template” is a “data structure.”

   The PTAB agreed, noting that there is no difference between a “record” and a “data structure” and

   construed “template” as “record.” ’071 Case Dkt. No. 120 at 10–12; ’200 Case Dkt. No. 82 at 10–

   13.

         In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

   evidence to support its position: Intrinsic evidence: ’594 Patent fig.4, col.7 ll.16–48; Patent

   Owner’s Response at 33, 35, Supercell Oy v. GREE Inc., PGR2018-00008 (’594 Patent) (P.T.A.B.

   July 3, 2018), paper 24 (Defendant’s Ex. F, ’071 Case Dkt. No. 120-7 at 37, 39) (Defendant’s Ex.

   C, ’200 Case Dkt. No. 82-4 at 37, 39);5 Record of November 28, 2018 Oral Hearing at 43:15–18,

   Supercell Oy v. GREE Inc., PGR2018-00008 (’594 Patent) (P.T.A.B. Dec. 31, 2018), paper 41

   (Defendant’s Ex. G, ’071 Case Dkt. No. 120-8 at 44) (Defendant’s Ex. D, ’200 Case Dkt. No. 82-5

   at 4); Final Written Decision at 6–8, Supercell Oy v. GREE Inc., PGR2018-00008 (’594 Patent)

   (P.T.A.B. Jan. 2, 2019), paper 42 (Defendant’s Ex. E, ’071 Case Dkt. No. 120-6 at 7–9)

   (Defendant’s Ex. B, ’200 Case Dkt. No. 82-3 at 7–9). Extrinsic evidence: Merriam-Webster’s




   4
     Plaintiff cites dictionaries, a PTAB decision, and a variety of file-wrapper records, but did not
   provide these documents as exhibits to the opening brief.
   5
     The Court treats patent-owner and PTAB submissions in an Inter Partes Review or Post Grant
   Review as intrinsic evidence. See Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1359–61
   (Fed. Cir. 2017) (holding that “statements made by a patent owner during an IPR proceeding can
   be considered during claim construction and relied upon to support a finding of prosecution
   disclaimer”); Phillips, 415 F.3d at 1317 (“Like the specification, the prosecution history provides
   evidence of how the PTO and the inventor understood the patent.”).
                                                   13
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 14 of 68 PageID #: 5897



   Collegiate Dictionary at 1286 (11th ed. 2007), “template” (Defendant’s Ex. B, ’071 Case Dkt. No.

   120-3 at 4) (Defendant’s Ex. E, ’200 Case Dkt. No. 82-6 at 4); IEEE 100 The Authoritative

   Dictionary of IEEE Standard Terms at 1161 (7th ed. 2000), “template matching” (Defendant’s Ex.

   C, ’071 Case Dkt. No. 120-4 at 4) (Defendant’s Ex. F, ’200 Case Dkt. No. 82-7 at 4).

       Plaintiff replies: It would be improper to replace “template” with the “overly broad” term

   “record.” Indeed, the term “record” is not used in the ’594 Patent. As explained during the Post

   Grant Review of the ’594 Patent, the “template” of the claims is a specific type of “data structure.”

   But this does not equate “template” with “data structure.” Rather, counsel there explained that a

   “template” is “something . . . where you save information to be applied later on in a computer

   context.” Ultimately, the details of the “template” are set forth in the claims. ’071 Case Dkt. No.

   122 at 8–12; ’200 Case Dkt. No. 84 at 8–11.

       Plaintiff cites further intrinsic and extrinsic evidence to support its position: Intrinsic

   evidence: ’594 Patent col.3 ll.49–50, col.7 ll.16–17; Patent Owner’s Response at 33, 35, Supercell

   Oy v. GREE Inc., PGR2018-00008 (’594 Patent) (P.T.A.B. July 3, 2018), paper 24 (Defendant’s

   Ex. F, ’071 Case Dkt. No. 120-7 at 37, 39) (Defendant’s Ex. C, ’200 Case Dkt. No. 82-4 at 37,

   39); Record of November 28, 2018 Oral Hearing at 7:11–20, 43:18–21, Supercell Oy v. GREE

   Inc., PGR2018-00008 (’594 Patent) (P.T.A.B. Dec. 31, 2018), paper 41 (Defendant’s Ex. G, ’071

   Case Dkt. No. 120-8 at 8, 44) (Defendant’s Ex. D, Dkt. No. 82-5 at 4); Final Written Decision at

   8, Supercell Oy v. GREE Inc., PGR2018-00008 (’594 Patent) (P.T.A.B. Jan. 2, 2019), paper 42

   (Defendant’s Ex. E, ’071 Case Dkt. No. 120-6 at 9). Extrinsic Evidence: Petition for Post-Grant

   Review at 13, Supercell Oy v. GREE Inc., PGR2018-00008 (’594 Patent) (P.T.A.B. Nov. 7. 2017),

   paper 1 (Plaintiff’s Ex. A, ’071 Case Dkt. No. 122-1 at 9) (Plaintiff’s Ex. A, ’200 Case Dkt. No.




                                                    14
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 15 of 68 PageID #: 5898



   84-1 at 9);6 Claypool ’675 Patent PGR Decl.7 ¶ 65, Supercell Oy v. GREE Inc., PGR2020-00038

   (’675 Patent) (P.T.A.B. Mar. 3, 2020), Exhibit 1012 (Plaintiff’s Ex. C, ’071 Case Dkt. No. 122-3)

   (Plaintiff’s Ex. C, ’200 Case Dkt. No. 84-3); Claypool ’678 Patent PGR Decl.8 ¶ 44, Supercell Oy

   v. GREE Inc., PGR2018-00042 (’678 Patent) (P.T.A.B. Mar. 3, 2020), Exhibit 1005 (Plaintiff’s

   Ex. D, ’071 Case Dkt. No. 122-4) (Plaintiff’s Ex. D, ’200 Case Dkt. No. 84-4).

       Analysis

       The issue in dispute is whether a “template” is necessarily a “record.” A “template” is a data

   structure for storing a pattern. While it may be that some records are templates and some templates

   are records, the evidence of record does not support equating “template” with “record.”

       The claims provide significant context for understanding “template.” For example, Claim 1

   of the ’594 Patent recites “a template defining second positions of one or more of the game contents

   . . . moving . . . the game contents arranged at the first positions within the game space to the

   second positions of the game contents defined by the template.” Claim 1 of the ’675 Patent

   provides similar context: “creating . . . a first template based on the arrangement of the plurality of

   game contents in the first respective positions within the game space . . . and applying the first

   template to a game space by allocating one or more of the plurality of game contents to positions



   6
     The Court treats petitioner’s submissions in an Inter Partes Review or Post Grant Review as
   extrinsic evidence because these submissions do not necessarily reflect the patent owner’s or the
   PTO’s understanding of the patent. See Aylus Networks, 856 F.3d at 1359–61 (holding that
   “statements made by a patent owner during an IPR proceeding can be considered during claim
   construction and relied upon to support a finding of prosecution disclaimer” (emphasis added));
   Phillips, 415 F.3d at 1317 (“Like the specification, the prosecution history provides evidence of
   how the PTO and the inventor understood the patent.” (emphasis added)).
   7
     Declaration of Mark L. Claypool, Ph.D. in Support of Petition for Post Grant Review of U.S.
   Patent Nos. 10,307,675, 10,307,676, & 10,307,677. Plaintiff identifies PGR2020-00038,
   PGR2020-00039, and PGR2020-00041. ’071 Case Dkt. No. 122 at 1 n.1; ’200 Case Dkt. No. 84
   at 1 n.1.
   8
     Declaration of Mark L. Claypool, Ph.D. in Support of Petition for Post Grant Review of U.S.
   Patent No. 10,307,678.
                                                     15
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 16 of 68 PageID #: 5899



   defined by the template.” The other claims at issue provide similar context, indicating that the

   template denotes some pattern of distribution of game contents.

       The “pattern” aspect of the template was recognized during the Post Grant Review of the ’594

   Patent. For instance, Plaintiff described that in the context of the claims, a template is “a data

   structure describing the positional relationship, type, and arrangement of those game contents . . .

   in the game space.” Patent Owner’s Response at 35, Supercell Oy v. GREE Inc., PGR2018-00008

   (P.T.A.B. July 3, 2018), paper 24, ’071 Case Dkt. No. 120-7 at 39; see also Record of November

   28, 2018 Oral Hearing at 7:11–20, 43:18–21, PGR2018-00008 (P.T.A.B. Dec. 31, 2018), paper 41

   (Plaintiff arguing that the template is “a data structure that holds second positions of the game

   content”), ’071 Case Dkt. No. 120-8 at 44. While the PTAB expressly construed “template” as

   “record,” it also explained that “a ‘template’ includes a ‘pattern,’ which also denotes data set forth

   in a structure, and thus is consistent with the features of both a ‘record’ and ‘data structure.’” Final

   Written Decision at 8, PGR2018-00008 (P.T.A.B. Jan. 2, 2019), paper 42, ’071 Case Dkt. No.

   120-6 at 9.

       The extrinsic evidence of record also indicates the “pattern” aspect of “template.” For

   instance, one dictionary provides the following definition: “something that establishes or serves as

   a pattern.” Merriam-Webster’s Collegiate Dictionary at 1286 (11th ed. 2007), ’071 Case Dkt. No.

   120-3 at 4.

       Ultimately, the template of the claims serves as a pattern for game-content allocation. The

   term “record” alone may not convey this “pattern” nature of the template.

       Accordingly, the Court construes “template” as follows:

          •      “template” means “data structure storing a pattern.”




                                                     16
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 17 of 68 PageID #: 5900



                     A-2.   “moving” and “moves”

              Disputed Term                 Plaintiff’s Proposed          Defendant’s Proposed
                                               Construction                    Construction
       “moving”                        plain and ordinary meaning      causing to change position on
                                                                       the display in real time during
       •   ’594 Patent Claim 1                                         game play
       •   ’676 Patent Claims 18, 24
       •   ’677 Patent Claims 12
       “moves”                         plain and ordinary meaning      cause to change position on
                                                                       the display in real time during
       •   ’594 Patent Claim 2                                         game play


           Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

           The Parties’ Positions

           Plaintiff submits: The term “moving” is used in the claims to denote moving game contents

   within the game space when the template is applied. Defendant’s proposed construction

   improperly adds the limitation of “in real time during game play.” Such a limitation is not

   supported by the intrinsic record, which simply notes that templates are used during gameplay.

   ’071 Case Dkt. No. 110 at 17–19; ’200 Case Dkt. No. 75 at 18–19.9

           Defendant responds: As explained by Plaintiff during Post Grant Review of the ’594 Patent,

   templates are applied “at precisely the needed time.” Similarly, Plaintiff explained during

   prosecution of the ’677 Patent that the claimed invention was distinct over the prior art because

   the prior art did not “disclose the use of the templates by users during game play.” ’071 Case Dkt.

   No. 120 at 14–15; ’200 Case Dkt. No. 82 at 13.




   9
     Plaintiff cites the file wrapper for the ’677 Patent but did not provide the document as an exhibit
   to the opening brief.
                                                      17
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 18 of 68 PageID #: 5901



          In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: Patent Owner’s Response at 33, 34, 44, 45, Supercell Oy v. GREE Inc.,

   PGR2018-00008 (’594 Patent) (P.T.A.B. July 3, 2018), paper 24 (Defendant’s Ex. F, ’071 Case

   Dkt. No. 120-7 at 37–38, 48–49) (Defendant’s Ex. C, ’200 Case Dkt. No. 82-4 at 37–38, 48–49);

   ’677 Patent File Wrapper March 19, 2018 Amendment at 10–11 (Defendant’s Ex. D, ’071 Case

   Dkt. No. 120-5 at 10–11) (Defendant’s Ex. H, ’200 Case Dkt. No. 82-9 at 10–11); Crane ’594

   Patent PGR Decl.10 13–14, Supercell Oy v. GREE Inc., PGR2018-00008 (’594 Patent) (P.T.A.B.

   July 3, 2018), Exhibit 2004 (Defendant’s Ex. H, ’071 Case Dkt. No. 120-9 at 14–15) (Defendant’s

   Ex. G, ’200 Case Dkt. No. 82-8 at 4–5).

          Plaintiff replies: The statement its expert made in Post Grant Review of the ’594 Patent was

   about the ability to apply templates at the right time, it was not about “moving” and did not use

   the term “real time.” The statement it made during prosecution of the ’677 Patent likewise does

   not suggest “real time” movement during game play. Rather, the statement contrasted the use of

   the template in operation of the game with the use a template in development of a game. Finally,

   Defendant has represented to the PTAB that the meaning of “moving” in the claims is apparent

   without construction. ’071 Case Dkt. No. 122 at 12–14; ’200 Case Dkt. No. 84 at 12–13.

          Plaintiff cites further intrinsic and extrinsic evidence to support its position: Intrinsic

   Evidence: Crane ’594 Patent PGR Decl. ¶ 33, Supercell Oy v. GREE Inc., PGR2018-00008 (Patent

   No. 9,597,594) (P.T.A.B. July 3, 2018), Exhibit 2004 (Defendant’s Ex. H, ’071 Case Dkt. No.

   120-9 at 37, 39) (Defendant’s Ex. G, ’200 Case Dkt. No. 82-8 at 4–5); ’677 Patent File Wrapper

   March 19, 2018 Amendment at 10–11 (Defendant’s Ex. D, ’071 Case Dkt. No. 120-5 at 10–11)

   (Defendant’s Ex. H, Dkt. No. 82-9 at 10–11). Extrinsic Evidence: Petition for Post-Grant Review,



   10
        Declaration of David Crane.
                                                    18
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 19 of 68 PageID #: 5902



   Supercell Oy v. GREE Inc., PGR2018-00008 (’594 Patent) (P.T.A.B. Nov. 7, 2017), paper 1

   (Plaintiff’s Ex. A, ’071 Case Dkt. No. 122-1) (Plaintiff’s Ex. A, ’200 Case Dkt. No. 84-1);

   Claypool ’675 Patent PGR Decl.11 ¶ 64, Supercell Oy v. GREE Inc., PGR2018-00038 (Patent No.

   ’675 Patent) (P.T.A.B. Mar. 3, 2020), Exhibit 1012 (Plaintiff’s Ex. C, ’071 Case Dkt. No. 122-3)

   (Plaintiff’s Ex. C, ’200 Case Dkt. No. 84-3); Petition for Post-Grant Review, Supercell Oy v. GREE

   Inc., PGR2018-00039 (’676 Patent) (P.T.A.B. Mar. 4, 2020), paper 2 (Plaintiff’s Ex. G, ’071 Case

   Dkt. No. 122-7) (Plaintiff’s Ex. G, ’200 Case Dkt. No. 84-7); Petition for Post-Grant Review,

   Supercell Oy v. GREE Inc., PGR2018-00041 (’677 Patent) (P.T.A.B. Mar. 3, 2020), paper 2

   (Plaintiff’s Ex. H, ’071 Case Dkt. No. 122-8) (Plaintiff’s Ex. H, ’200 Case Dkt. No. 84-8).

        Analysis

        The issue in dispute is whether the “moving” of the claims inherently occurs in real time

   during game play. It does not.

        The claims provide significant context for understanding when the “moving” occurs. For

   example, Claim 1 of the ’594 Patent recites that “when the template is applied . . . moving . . . the

   game contents . . . .” Similarly, Claim 18 of the ’676 Patent provides “apply the template by moving

   the one or more game contents allocated in the game space to the positions within the game space

   of the plurality of game contents defined by the template.” Thus, the timing of the “moving” of

   the claim is set forth in the claims by reference to the application of the template.

        The statements made during Post Grant Review and examination of the patents that Defendant

   relies upon do not mandate that moving must be “in real time during game play.” First, it is not




   11
      Declaration of Mark L. Claypool, Ph.D. in Support of Petition for Post Grant Review of U.S.
   Patent Nos. 10,307,675, 10,307,676, & 10,307,677. Plaintiff identifies PGR2020-00038,
   PGR2020-00039, and PGR2020-00041. ’071 Case Dkt. No. 122 at 1 n.1; ’200 Case Dkt. No. 84
   at 1 n.1.
                                                    19
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 20 of 68 PageID #: 5903



   clear what “in real time” means in Defendant’s proposal. This term appears not to be used in the

   ’594 Patent or its progeny and it is not used in the Post Grant Review or prosecution history

   statements at issue. Second, “during game play” is already expressed in the claims. The timing

   distinction made by Plaintiff in prosecution of the ’677 Patent is between the time of development

   and the time of execution of the game. For example, Plaintiff explained:

          The template 222 in Shuman, therefore, is a template that is provided to a game
          developer 130 to assist in the development of a game before the game is actually
          completed and executed. As such, the templates 222 of Shuman are not developed
          by a player that is actively executing a game. More concretely, Shuman fails to
          disclose that his system receives information for reproducing a template for
          defending an attack initiated by another player, much less that the template defines
          positions of game contents in a game space and is created by a first terminal
          executing a game by arranging, based on a player's command, the game contents
          within the game space, the game contents including at least a game content for
          defending from an attack initiated by another player, as required by amended
          independent claim 1. As Shuman fails to disclose the use of the templates by users
          during gameplay, Shuman also fails to disclose sending . . . information for
          reproducing the template to a second terminal different from the first terminal, the
          second terminal executing the game by arranging, based on a player's command,
          game contents within the game space, the game contents including at least a game
          content for defending from an attack initiated by another player, which is also a
          feature required by amended independent claim 1.

   ’677 Patent File Wrapper, March 19, 2018 Amendment at 10–11 (emphasis in original), ’071 Case

   Dkt. No. 120-5 at 10–11. Thus, Plaintiff explained that templates that cause the movement in the

   claimed invention are for executing a game as opposed to templates that are used for creating a

   game. Thus, “during game play” means during execution of a claimed method or operation of a

   claimed device; this is already expressed in the claims.

       Accordingly, the Court rejects Defendant’s proposed construction and determines that

   “moving” has its plain and ordinary meaning without the need for further construction.




                                                   20
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 21 of 68 PageID #: 5904



                  A-3.    The Area Terms

              Disputed Term                  Plaintiff’s Proposed         Defendant’s Proposed
                                                 Construction                 Construction
    “predetermined area”                    plain and ordinary        portion of the game space that
                                            meaning                   is smaller than the game
    •   ’594 Patent Claim 1                                           space

    “an existing area within the game       plain and ordinary        a portion of the game space
    space”                                  meaning                   that is smaller than the
                                                                      [entire] game space
    •   ’347 Patent Claims 8, 17, 26
    “the existing area”

    •   ’347 Patent Claims 18, 27
    “predetermined area within the game
    space”

    •   ’978 Patent Claim 1
    “area of the game space”

    •   ’978 Patent Claims 3, 9, 15
    “part of a game space”

    •   ’385 Patent Claims 1, 9, 17–18
    •   ’682 Patent Claims 1, 9
    •   ’683 Patent Claims 1, 5, 9
    “part of the game space”

    •   ’385 Patent Claims 1, 9, 17–18
    •   ’682 Patent Claims 1, 9
    •   ’683 Patent Claims 1, 5, 9

        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: The meanings of these terms are readily apparent in the context of the

   surrounding claim language. Read in context, the “area” terms may be within the game space, but

   the area is not necessarily smaller than the game space. In fact, some claims are expressly directed

                                                      21
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 22 of 68 PageID #: 5905



   to areas that are “part of the game space,” though claims that recite “at least part of the game space”

   would plainly cover all of the game space. ’071 Case Dkt. No. 110 at 19–21; ’200 Case Dkt. No.

   75 at 19–22.

       In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’594 Patent col.2 ll.5–10, col.4 ll.32–38, col.19 ll.49–60.

       Defendant responds: The claims themselves dictate that the Area Terms refer to something

   smaller than the game space in that they are preceded by “a” or “an” in the claims, which means

   that there may be more than one “area” within the game space and thus the “area” must be smaller

   than the game space. And the ’594 Patent and its progeny consistently describe the area as smaller

   than the game space. ’071 Case Dkt. No. 120 at 12–14; ’200 Case Dkt. No. 82 at 14–17.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’594 Patent figs.3A–3E, col.6 l.26 – col.7 l.15, col.7 ll.3–10, col.19 ll.49–60.

       Plaintiff replies: The claim language allows but does not require more than one area within

   the game space. As such, it encompasses an area within a game space that takes up the entire game

   space. As Defendant has represented to the PTAB, the meanings of the Area Terms are apparent

   without construction. ’071 Case Dkt. No. 122 at 14–16; ’200 Case Dkt. No. 84 at 14–16.

       Plaintiff cites further extrinsic evidence to support its position: Petition for Post-Grant

   Review, Supercell Oy v. GREE Inc., PGR2018-00008 (’594 Patent) (P.T.A.B. Nov. 7, 2017), paper

   1 (Plaintiff’s Ex. A, ’071 Case Dkt. No. 122-1) (Plaintiff’s Ex. A, ’200 Case Dkt. No. 84-1);

   Petition for Post-Grant Review, Supercell Oy v. GREE Inc., PGR2018-00034 (’385 Patent)

   (P.T.A.B. Feb. 27, 2020), paper 1 (Plaintiff’s Ex. E, ’071 Case Dkt. No. 122-5) (Plaintiff’s Ex. E,

   ’200 Case Dkt. No. 84-5); Claypool ’675 Patent PGR Decl. ¶ 49, Supercell Oy v. GREE Inc.,




                                                     22
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 23 of 68 PageID #: 5906



   PGR2018-00038 (’675 Patent) (P.T.A.B. Mar. 3, 2020), Exhibit 1012 (Plaintiff’s Ex. C, ’071 Case

   Dkt. No. 122-3) (Plaintiff’s Ex. C, ’200 Case Dkt. No. 84-3).

       Analysis

       The issue in dispute is whether these Area Terms refer to areas or spaces that are inherently

   smaller than entire game space. They do not.

       To begin, the use of “a” or “an” to introduce an “area” limitation within the game space does

   not mandate that the “area” is necessarily smaller than the game space. The Federal Circuit has

   instructed that, “[a]s a general rule, the words ‘a’ or ‘an’ in a patent claim carry the meaning of

   ‘one or more.’” 01 Communique Lab., Inc. v. LogMeIn, Inc., 687 F.3d 1292, 1297 (Fed. Cir. 2012)

   (quoting TiVo, Inc. v. EchoStar Commc’ns. Corp.., 516 F.3d 1290, 1303 (Fed. Cir. 2008)). This

   means that a claim directed to “an” area is not necessarily limited to a single area. This does not

   mean, however, that every embodiment of such a claim necessarily supports more than one area.

   In essence, Defendant argues that because a claim does not exclude multiple areas, it necessarily

   excludes a singular area. This argument is premised on a misapplication of precedent. Indeed, in

   some instances the argument runs counter to express claim language. For example, Claim 1 of the

   ’385 Patent recites: “at least one of a set of game contents arranged within at least a part of a game

   space.” The plain reading of this limitation allows that the contents may be arranged within the

   entirety of the game space (which is “at least a part of a game space”). Defendant essentially

   proposes rewriting “at least a part of a game space” as “only a part of a game space.” This would

   be improper.

       Even if all the embodiments in the ’594 Patent Family include an area that is smaller than the

   game space, this is not enough to read a smaller-than-the-game-space limitation into the Area

   Terms. See Thorner, 669 F.3d at 1366 (“It is likewise not enough that the only embodiments, or



                                                    23
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 24 of 68 PageID #: 5907



   all of the embodiments, contain a particular limitation. We do not read limitations from the

   specification into claims; we do not redefine words. Only the patentee can do that.”); SRI Int’l v.

   Matsushita Elec. Corp., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (en banc) (“The law does not require

   the impossible. Hence, it does not require that an applicant describe in his specification every

   conceivable and possible future embodiment of his invention.”). Nothing that Defendant identifies

   rises to the exacting standard for lexicography or disclaimer such that a smaller-than-the-game-

   space limitation is inherent to the Area Terms.

        Accordingly, the Court rejects Defendant’s proposed construction that every “area” term is

   necessarily a “portion of the game space that is smaller than the game space” and determines that

   these terms have their plain and ordinary meanings without the need for further construction.

                  A-4.    “defining second positions”

                         Disputed Term                             Plaintiff’s       Defendant’s
                                                                   Proposed            Proposed
                                                                 Construction        Construction
    “defining second positions”                               plain and ordinary    defining one or
                                                              meaning               more second
    •   ’594 Patent Claim 1                                                         positions


        The Parties’ Positions

        Plaintiff submits: The meaning of this term is readily apparent in the context of the

   surrounding claim language. Claim 1 of the ’594 Patent requires a template that defines “second

   positions” not “one or more positions.” Defendant’s proposal threatens to improperly broaden the

   scope of the claim. ’071 Case Dkt. No. 110 at 21.

        Defendant responds: Claim 1 requires a template that defines “second positions of one or more

   of the game contents” and thus allows for a singular second position of only one game content.

   ’071 Case Dkt. No. 120 at 15–16.



                                                     24
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 25 of 68 PageID #: 5908



        Plaintiff replies: The claim requires “one or more game contents at the second positions.” ’071

   Case Dkt. No. 122 at 16.

        Analysis

        The issue in dispute appears to be whether Claim 1 of the ’594 Patent allows a singular second

   position when only one game content has a second position. It does.

        In the context of the claim, “defining second positions” refers to second positions for

   individual game contents. Specifically, Claim 1 of the ’594 Patent recites “a storage unit

   configured to store game contents arranged within a game space, first positions of the game

   contents within the game space, and a template defining second positions of one or more of the

   game contents.” Thus, each game content is associated with a first position and “one or more of

   the game contents” are associated with a second position. In other words, not every game content

   is necessarily associated with a second position and the claims do not require that any individual

   game content is associated with more than one second position.

        Accordingly, the Court addresses this dispute with the following construction:

           •   “defining second positions of one or more of the game contents” means “defining a

               second position for each of one or more of the game contents.”

                   A-5.   The Applying Terms

                   Disputed Term                   Plaintiff’s Proposed      Defendant’s Proposed
                                                       Construction               Construction
    “applying the first template”                 plain and ordinary         caus[e/ing] [a/the]
                                                  meaning                    [plurality of] game
    •   ’675 Patent Claims 1, 3–4, 11, 14–15,                                contents to change
        22                                                                   position on the display
    “apply the first template”                    plain and ordinary         in real time during
                                                  meaning                    game play
    •   ’675 Patent Claims 12




                                                   25
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 26 of 68 PageID #: 5909



                 Disputed Term                     Plaintiff’s Proposed   Defendant’s Proposed
                                                       Construction           Construction
    “applying the second template”                plain and ordinary
                                                  meaning
    •   ’675 Patent Claim 8
    “apply the second template”                   plain and ordinary
                                                  meaning
    •   ’675 Patent Claim 19
    “applying”                                    plain and ordinary
                                                  meaning
    •   ’675 Patent Claim 10
    “apply”                                       plain and ordinary
                                                  meaning
    •   ’675 Patent Claim 21
    “apply the template”                          plain and ordinary
                                                  meaning
    •   ’676 Patent Claims 13, 18–19, 24
    •   ’677 Patent Claims 13, 17
    •   ’347 Patent Claims 10, 19
    “applying the template”                       plain and ordinary
                                                  meaning
    •   ’677 Patent Claims 3, 7, 12, 15, 19
    •   ’347 Patent Claims 1, 6, 8, 15, 17, 24,
        26, 30
    “applying a template”                         plain and ordinary
                                                  meaning
    •   ’978 Patent Claim 1
    “apply a template”                            plain and ordinary
                                                  meaning
    •   ’676 Patent Claim 1, 7
    •   ’978 Patent Claims 7, 13
    “applying the selected one of the plurality   plain and ordinary
    of templates”                                 meaning

    •   ’675 Patent Claims 23, 27
    “applying the selected one of the created     plain and ordinary
    templates”                                    meaning

    •   ’677 Patent Claims 15, 19




                                                   26
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 27 of 68 PageID #: 5910



       Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

       The Parties’ Positions

       Plaintiff submits: The meaning of “applying” is readily apparent without construction. As with

   the “moving” term, there is no need or justification to import an “in real time during game play”

   limitation. ’200 Case Dkt. No. 75 at 22–23.

       Defendant responds: As explained by Plaintiff during Post Grant Review of the ’594 Patent,

   templates are applied “at precisely the needed time.” This means that it is applied in real time

   during game play. Similarly, Plaintiff explained during prosecution of the ’677 Patent that the

   claimed invention was distinct over the prior art because the prior art did not “disclose the use of

   the templates by users during game play.” Thus, the claims are directed to applying the template

   during game play. ’200 Case Dkt. No. 82 at 17–18.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: Patent Owner’s Response at 33, 34, 44, 45, Supercell Oy v. GREE Inc.,

   PGR2018-00008 (’594 Patent) (P.T.A.B. July 3, 2018), paper 24 (Defendant’s Ex. C, ’200 Case

   Dkt. No. 82-4 at 37–38, 48–49); Crane ’594 Patent PGR Decl. 13–14, Supercell Oy v. GREE Inc.,

   PGR2018-00008 (’594 Patent) (P.T.A.B. July 3, 2018), Exhibit 2004 (Defendant’s Ex. G, ’200

   Case Dkt. No. 82-8 at 4–5).

       Plaintiff replies: This issue in dispute is the same as for the “moving” terms and the arguments

   against Defendant’s proposed constructions there apply equally to the Applying Terms. ’200 Case

   Dkt. No. 84 at 16–17.

       Plaintiff cites further extrinsic evidence to support its position: Claypool ’675 Patent PGR

   Decl. ¶ 64, Supercell Oy v. GREE Inc., PGR2018-00038 (’675 Patent) (P.T.A.B. Mar. 3, 2020),



                                                      27
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 28 of 68 PageID #: 5911



   Exhibit 1012 (Plaintiff’s Ex. C, ’200 Case Dkt. No. 84-3); Petition for Post-Grant Review,

   Supercell Oy v. GREE Inc., PGR2018-00039 (’675 Patent) (P.T.A.B. Mar. 3, 2020), paper 2

   (Plaintiff’s Ex. F, ’200 Case Dkt. No. 84-6); Petition for Post-Grant Review, Supercell Oy v. GREE

   Inc., PGR2018-00039 (’676 Patent) (P.T.A.B. Mar. 4, 2020), paper 2 (Plaintiff’s Ex. G, ’200 Case

   Dkt. No. 84-7); Petition for Post-Grant Review, Supercell Oy v. GREE Inc., PGR2018-00041 (’677

   Patent) (P.T.A.B. Mar. 3, 2020), paper 2 (Plaintiff’s Ex. H, ’200 Case Dkt. No. 84-8).

       Analysis

       The issue in dispute appears to be whether application of a template necessarily entails

   movement of game contents “in real time during game play.” For reasons set forth in the section

   on “moving” above, the Court rejects the “in real time” limitation. Further, with the understanding

   that “during game play” means during operation of the game as claimed, rather than during design

   of the game, the application occurs during game play.

       The template is applied during operation of

   the game. As set forth above in the section on

   “moving,” Plaintiff explained during prosecution

   of the ’677 Patent that the templates of the ’594

   Patent Family are distinct from the prior art in that

   the templates of the ’594 Patent Family are used

   “during gameplay” instead of during design of the

   game. ’677 Patent File Wrapper, March 19, 2018

   Amendment at 10–11, ’071 Case Dkt. No. 120-5

   at 10–11. This is set forth in the patents, for

   example, in Figure 6A of the ’594 Patent,



                                                     28
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 29 of 68 PageID #: 5912



   reproduced here. The “apply template” process is shown and described as occurring after the game

   “start” command. See, e.g., ’594 Patent col.14 ll.15–63.

        Accordingly, the Court addresses the issue in dispute by construing “apply” and “applying”

   in the above-listed claims as follows:

           •   “apply” means “apply . . . during game play”; and

           •   “applying” means “applying . . . during game play.”

                   A-6.   “game space”

                      Disputed Term                            Plaintiff’s          Defendant’s
                                                               Proposed              Proposed
                                                             Construction          Construction
    “game space”                                          plain and ordinary    game display
                                                          meaning               portion of a display
    •   ’385 Patent Claims 1–3, 9–11, 17–18                                     screen of a
    •   ’675 Patent Claims 1, 3–4, 7–8, 11–12, 14–15,                           particular portable
        18–19, 22–23, 27                                                        device
    •   ’676 Patent Claims 1–3, 7–9, 13–15, 17–21,
        23–24
    •   ’677 Patent Claims 1–3, 7–9, 11–15, 17–19
    •   ’347 Patent Claims 1, 6–10, 15–19, 24–30
    •   ’682 Patent Claims 1–11, 14
    •   ’683 Patent Claims 1–12
    •   ’978 Patent Claims 1–3, 7–9, 13–15

        The Parties’ Positions

        Plaintiff submits: The meaning of this term is readily apparent without construction. In fact,

   Defendant represented as much to the PTAB during Post Grant Review of the ’594 Patent by not

   seeking a construction of “game space.” This readily apparent meaning does not require “a display

   screen of a particular portable device.” Most of the claims do not recite a “portable device” and

   while the described embodiments contemplate application of the invention to a portable device, it




                                                   29
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 30 of 68 PageID #: 5913



   would be improper to read in a portable-device limitation. Similarly, nothing in the prosecution

   history warrants importing a portable-device limitation. ’200 Case Dkt. No. 75 at 23–24.12

        Defendant responds: The intrinsic record shows a distinction between “game space,” which is

   the game display portion of a display screen of a portable device, and “area,” which is a portion of

   the game space. ’200 Case Dkt. No. 82 at 18–19.

        In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’594 Patent fig.3E, col.6 l.26 – col.7 l.15.

        Plaintiff replies: Defendant repeatedly represented to the PTAB that the meaning of “game

   space” in the claims is apparent without construction. ’200 Case Dkt. No. 84 at 17.

        Plaintiff cites further extrinsic evidence to support its position: Claypool ’675 Patent PGR

   Decl. ¶ 64, Supercell Oy v. GREE Inc., PGR2018-00038 (’675 Patent) (P.T.A.B. Mar. 3, 2020),

   Exhibit 1012 (Plaintiff’s Ex. C, ’200 Case Dkt. No. 84-3); Claypool ’385 Patent PGR Decl.13 ¶ 49,

   Supercell Oy v. GREE Inc., PGR2018-00034 (’385 Patent) (P.T.A.B. Feb. 27, 2020), Exhibit 1005

   (Plaintiff’s Ex. B, ’200 Case Dkt. No. 84-2); Petition for Post-Grant Review, Supercell Oy v. GREE

   Inc., PGR2018-00034 (’385 Patent) (P.T.A.B. Feb. 27, 2020), paper 1 (Plaintiff’s Ex. E, ’200 Case

   Dkt. No. 84-5); Petition for Post-Grant Review, Supercell Oy v. GREE Inc., PGR2018-00039 (’675

   Patent) (P.T.A.B. Mar. 3, 2020), paper 2 (Plaintiff’s Ex. F, ’200 Case Dkt. No. 84-6); Petition for

   Post-Grant Review, Supercell Oy v. GREE Inc., PGR2018-00039 (’676 Patent) (P.T.A.B. Mar. 4,

   2020), paper 2 (Plaintiff’s Ex. G, ’200 Case Dkt. No. 84-7).




   12
      Plaintiff cites the ’675 Patent’s file wrapper but did not provide the document as an exhibit to
   the opening brief.
   13
      Declaration of Mark L. Claypool, Ph.D. in Support of Petition for Post Grant Review of U.S.
   Patent No. 10,300,385.
                                                     30
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 31 of 68 PageID #: 5914



       Analysis

       There appear to be two main issues in dispute. First, whether the “game space” is inherently

   larger than the Area Terms. As set forth above in the section on the Area Terms, it is not. Second,

   whether the “game space” is necessarily limited to a display screen of a portable device. It is not.

   Rather, the “game space” is the virtual space within which the game is played.

       Defendant has not presented any argument or evidence sufficient to limit the “game space” to

   that displayed on a “display screen of a particular portable device” limitation. Rather, some claims

   recite “portable electronic device.” See, e.g., ’978 Patent Claim 1. Other claims do not mention

   portable device. See, e.g., ’385 Patent Claim 1 (reciting a “user terminal”). This suggests that a

   claim should not be limited to a portable device unless such limitation is expressed in the claim.

   Further, the ’594 Patent Family patents expressly state that they are not limited to a portable device.

   See, e.g., ’594 Patent col.2 ll.12–14 (“The computer may be, for example, a portable device, a

   desktop device, a server, etc., as long as it can execute the above procedure.”). Finally, the “game

   space” is not necessarily displayed. For example, the patents describe displaying various displays

   that are not the “game space,” such as a “template selection” screen, a “template display” screen,

   and “area selection” screen, even while the “game space” continues to exist. See, e.g., ’594 Patent

   figs.3A–3E, col.6 l.26 – col.7 l.15. Indeed, at oral argument, Defendant suggested that the game

   space need only be capable of being displayed.

       Ultimately, the Court is not convinced that the defining nature of “game space” is related to

   the display. Rather, the patents indicate that the defining nature of the “game space” is that it is a

   virtual space within which the game is played. For example, the patents provide:

          Such known games include, for example, games (so-called “city building games”)
          wherein a player builds a city within a virtual space (hereinafter referred to as
          “game space”) provided in the game program. In city building games, players can



                                                     31
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 32 of 68 PageID #: 5915



          build various facilities (such as houses, streets, ports, train stations, airports, castles,
          training facilities, etc.) on desired positions and create a city after their liking.

   ’594 Patent col.1 ll.27–34 (emphasis added).

        Accordingly, the Court construes “game space” as follows:

          •   “game space” means “virtual space within which the game is played.”

                  A-7.    “increase a first number of the game contents” and “increase a second
                          number of the game contents”

                 Disputed Term                       Plaintiff’s Proposed        Defendant’s Proposed
                                                         Construction                  Construction
    “increase a first number of the game             plain and ordinary         at least one game content
    contents”                                        meaning                    is added to the number of
                                                                                game contents already
    •   ’385 Patent Claims 2, 10                                                displayed
    •   ’682 Patent Claim 2
    •   ’683 Patent Claims 2, 6, 10
    “increase a second number of the game            plain and ordinary
    contents”                                        meaning

    •   ’683 Patent Claims 3, 7, 11

        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: The meanings of these terms are readily apparent without construction.

   Notably, the claimed “increasing” is not limited to increasing contents over that “already

   displayed.” ’200 Case Dkt. No. 75 at 24–25.

        Defendant responds: The claims express that contents “arranged” in a game space are

   increased. This means that there are more contents displayed than were displayed before the

   increase. ’200 Case Dkt. No. 82 at 19–20.

        Plaintiff replies: Defendant represented to the PTAB that the meaning of the “increase” term

   in the ’385 Patent claims is apparent without construction. ’200 Case Dkt. No. 84 at 17–18.

                                                      32
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 33 of 68 PageID #: 5916



        Plaintiff cites further extrinsic evidence to support its position: Claypool ’385 Patent PGR

   Decl.14 ¶ 49, Supercell Oy v. GREE Inc., PGR2018-00034 (’385 Patent) (P.T.A.B. Feb. 27, 2020),

   Exhibit 1005 (Plaintiff’s Ex. B, ’200 Case Dkt. No. 84-2); Petition for Post-Grant Review,

   Supercell Oy v. GREE Inc., PGR2018-00034 (’385 Patent) (P.T.A.B. Feb. 27, 2020), paper 1

   (Plaintiff’s Ex. E, ’200 Case Dkt. No. 84-5).

        Analysis

        The issue in dispute appears to be whether game contents “arranged” within a game space are

   necessarily “displayed.” They are not.

        Defendant has not identified anything that meets the exacting standard required to interpret

   “arranged” to mean displayed. The claims themselves provide significant context for

   understanding these terms. For example, Claim 2 of the ’683 Patent recites: “arranging a first set

   of game contents within a first game space to increase a first number of the game contents arranged

   within the first game space.” Claim 3 of the patent similarly recites: “arranging a second set of

   game contents within a second game space to increase a second number of the game contents

   arranged within the second game space.” In other words, game contents are arranged in a game

   space, and the number of these contents is increased. As set forth above, the game space is not

   necessarily displayed. Thus, the contents “arranged” in the game space are not necessarily

   displayed, either before or after the number of contents is increased. Ultimately, the “increase”

   terms are readily understandable in the context of the surrounding claim language.

        Accordingly, the Court rejects Defendant’s proposed construction and determines that these

   terms have their plain and ordinary meanings without the need for further construction.




   14
     Declaration of Mark L. Claypool, Ph.D. in Support of Petition for Post Grant Review of U.S.
   Patent No. 10,300,385.
                                                   33
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 34 of 68 PageID #: 5917



                  A-8.     “create,” “creating,” and “being created”

                   Disputed Term                      Plaintiff’s Proposed    Defendant’s Proposed
                                                          Construction             Construction
    “create”                                          plain and ordinary      bring into existence /
                                                      meaning                 brought into existence
    •   ’675 Patent Claims 12, 19, 23
    •   ’676 Patent Claims 1, 7
    •   ’677 Patent Claims 13–14, 17–18
    •   ’347 Patent Claims 16, 25
    •   ’978 Patent Claims 1, 7, 13
    “creating”                                        plain and ordinary
                                                      meaning
    •   ’675 Patent Claims 1, 8, 27
    •   ’677 Patent Claims 2
    •   ’347 Patent Claims 7, 29
    •   ’978 Patent Claims 1
    “being created”                                   plain and ordinary
                                                      meaning
    •   ’677 Patent Claims 1
    •   ’678 Patent Claims 1, 5, 9, 12
    •   ’682 Patent Claims 10, 14
    •   ’347 Patent Claims 28

        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: The meanings of these terms are readily apparent without construction.

   Defendant’s proposed constructions inject ambiguity in regard to the meaning of “existence.”

   Further, Defendant’s proposed construction threatens to improperly exclude from the scope of the

   claims a template created by modifying an existing template. ’200 Case Dkt. No. 75 at 25–26.

        In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’594 Patent col.2 ll.59–63, col.20 ll.24–26.




                                                      34
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 35 of 68 PageID #: 5918



        Defendant responds: There are two types of templates disclosed in the patents: (1) templates

   created by the user and (2) preexisting templates distributed by a server. This should be clarified

   for the jury. ’200 Case Dkt. No. 82 at 20–21.

        In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

   evidence to support its position: Intrinsic evidence: ’594 Patent col.20 ll.24–30. Extrinsic

   evidence: The American Heritage Dictionary at 427 (4th ed. 2000), “create” (Defendant’s Ex. I,

   ’200 Case Dkt. No. 82-10 at 4); Webster’s Third New International Dictionary at 532 (2002),

   “create” (Defendant’s Ex. J, ’200 Case Dkt. No. 82-11 at 4), IBM Dictionary of Computing at 154

   (International ed. 1994), “create” (Defendant’s Ex. K, ’200 Case Dkt. No. 82-12 at 4), Merriam-

   Webster’s Collegiate Dictionary at 272 (10th ed. 1993), “create” (Defendant’s Ex. L, ’200 Case

   Dkt. No. 82-13 at 4).

        Plaintiff replies: Defendant repeatedly represented to the PTAB that the meanings of these

   terms are apparent without construction. ’200 Case Dkt. No. 84 at 18.

        Plaintiff cites further extrinsic evidence to support its position: Claypool ’675 Patent PGR

   Decl. ¶ 64, Supercell Oy v. GREE Inc., PGR2018-00038 (’675 Patent) (P.T.A.B. Mar. 3, 2020),

   Exhibit 1012 (Plaintiff’s Ex. C, ’200 Case Dkt. No. 84-3); Claypool ’678 Patent PGR Decl.15 ¶ 44,

   Supercell Oy v. GREE Inc., PGR2018-00042 (’678 Patent) (P.T.A.B. Mar. 3, 2020), Exhibit 1012

   (Plaintiff’s Ex. D, ’200 Case Dkt. No. 84-4); Petition for Post-Grant Review, Supercell Oy v.

   GREE Inc., PGR2018-00039 (’675 Patent) (P.T.A.B. Mar. 3, 2020), paper 2 (Plaintiff’s Ex. F,

   ’200 Case Dkt. No. 84-6); Petition for Post-Grant Review, Supercell Oy v. GREE Inc., PGR2018-

   00039 (Patent ’676 Patent) (P.T.A.B. Mar. 4, 2020), paper 2 (Plaintiff’s Ex. G, ’200 Case Dkt. No.




   15
     Declaration of Mark L. Claypool, Ph.D. in Support of Petition for Post Grant Review of U.S.
   Patent No. 10,307,678.
                                                   35
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 36 of 68 PageID #: 5919



   84-7); Petition for Post-Grant Review, Supercell Oy v. GREE Inc., PGR2018-00041 (’677 Patent)

   (P.T.A.B. Mar. 3, 2020), paper 2 (Plaintiff’s Ex. H, ’200 Case Dkt. No. 84-8); Petition for Post-

   Grant Review, Supercell Oy v. GREE Inc., PGR2018-00042 (’678 Patent) (P.T.A.B. Mar. 3, 2020),

   paper 2 (Plaintiff’s Ex. I, ’200 Case Dkt. No. 84-9).

       Analysis

       The issue in dispute appears to be whether the claims exclude templates that are created by

   modifying existing templates. They do not.

       While Defendant does not directly address the issue, its construction appears to exclude new

   templates made by modifying existing templates from the scope of “create.” Such a limitation is

   not justified by Defendant’s evidence. Indeed, the ’594 Patent Family patents state the opposite.

   For example, the patents provide:

          It should be noted that the present invention is not limited to the above-described
          embodiment. For example, in the above-described embodiment, in order to
          combine multiple templates to create a single template, it is assumed that a player
          applies multiple templates to predetermined areas within the game space, or
          multiple players apply a template each to predetermined areas within the game
          space, and then a template for a predetermined area that encompasses all these areas
          is created. However, a player may designate multiple templates or multiple players
          may designate a template each, and then a template may be created by directly
          joining these templates.

   ’594 Patent col.19 ll.49–60 (emphasis added). In other words, the patents expressly teach that a

   template may be created using existing templates.

       Accordingly, the Court rejects Defendant’s proposed construction and determines that these

   terms have their plain and ordinary meanings without the need for further construction.




                                                   36
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 37 of 68 PageID #: 5920



                   A-9.   “active allocation”

              Disputed Term                Plaintiff’s Proposed         Defendant’s Proposed
                                               Construction                 Construction
    “active allocation”                  plain and ordinary         game contents currently
                                         meaning                    allocated within the game
    •   ’676 Patent Claims 5, 11                                    space
    •   ’978 Patent Claims 5, 11, 17

        The Parties’ Positions

        Plaintiff submits: The meaning of this term is readily apparent without construction.

   Defendant’s proposed construction does not clarify anything but instead improperly adds

   complexity. ’200 Case Dkt. No. 75 at 26–27.

        Defendant responds: The claims do not clearly specify “where the active allocation is

   provided” and the term should be construed as described in patents; namely, to clarify that the

   active allocation is within the game space. ’200 Case Dkt. No. 82 at 21–22.

        Plaintiff replies: The term “active allocation” does not limit “where the allocation is

   provided.” Defendant represented to the PTAB that the meaning of the “active allocation” term in

   the ’676 Patent’s claims is apparent without construction. ’200 Case Dkt. No. 84 at 18–19.

        Plaintiff cites further extrinsic evidence to support its position: Claypool ’675 Patent PGR

   Decl. ¶ 64, Supercell Oy v. GREE Inc., PGR2018-00038 (’675 Patent) (P.T.A.B. Mar. 3, 2020),

   Exhibit 1012 (Plaintiff’s Ex. C, ’200 Case Dkt. No. 84-3); Petition for Post-Grant Review,

   Supercell Oy v. GREE Inc., PGR2018-00039 (’676 Patent) (P.T.A.B. Mar. 4, 2020), paper 2

   (Plaintiff’s Ex. G, ’200 Case Dkt. No. 84-7).

        Analysis

        The dispute appears to be whether an allocation of game contents being “active” means that

   the allocated game contents are currently within the game space. They are.



                                                   37
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 38 of 68 PageID #: 5921



       The claimed “allocation” of the game contents refers to the contents and their positions within

   the game space. For example, Claim 5 of the ’676 Patent (including limitations from its parent

   claim, Claim 1, and with emphasis added) recites:

          Arranging . . . a plurality of game contents within a game space; . . . create . . . a
          plurality of templates defining the plurality of game contents and respective
          positions of the plurality of game contents within the game space; . . . apply a
          template corresponding to the received selection to a game space . . . allocate the
          applied template as the first player’s active allocation of the plurality of game
          contents.

          According to the claims, templates represent game contents and their respective positions.

   In other words, each template represents potentially different arrangements of contents. A template

   is chosen and applied, and contents are allocated. While, “allocation” and “active” are not used

   outside the claim sets, the patent describes choosing and positioning contents within a game space

   (or region thereof) in response to application of a template. For example, the patents provide:

          Provided is a method for controlling a computer that is provided with a storage unit
          configured to store game contents arranged within a game space, positions of the
          game contents, and a template defining positions of one or more of game contents,
          and that progresses a game by arranging the game contents within the game space
          based on a command by a player. The method includes when the template is
          applied to a predetermined area within the game space based on the command by
          the player, moving, by the computer, the game contents arranged within the game
          space to the positions of the game contents defined by the template.

   ’594 Patent col.1 l.66 – col.10 (emphasis added). In other words, the template represents a potential

   arrangement of game contents, an allocation. In the context of the claims, an “allocation” becomes

   “active” by applying the template. Thus, the “active allocation” refers to contents chosen and

   positioned (arranged) according to the applied template.

       Accordingly, the Court construes “active allocation” as follows:

          •   “active allocation” means “game contents currently allocated within the game space.”




                                                    38
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 39 of 68 PageID #: 5922



                   A-10. “compare a number of the plurality of game contents included in the
                         template with a number of the game contents allocated in the game
                         space” and “comparing a number of the plurality of game contents
                         included in the template with a number of the game contents allocated
                         in the game space”

           Disputed Term                    Plaintiff’s Proposed           Defendant’s Proposed
                                               Construction                    Construction
    “compare a number of the           plain and ordinary meaning      compare how many game
    plurality of game contents                                         contents are defined within
    included in the template with                                      the template with the number
    a number of the game                                               of game contents currently
    contents allocated in the                                          allocated within the game
    game space”                                                        space

    •   ’676 Patent Claims 15, 21
    “comparing a number of the         plain and ordinary meaning      comparing how many game
    plurality of game contents                                         contents are defined within
    included in the template with                                      the template with the number
    a number of the game                                               of game contents currently
    contents allocated in the                                          allocated within the game
    game space”                                                        space

    •   ’677 Patent Claim 9

        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: The meanings of these terms are readily apparent without construction.

   Defendant’s proposed constructions “essentially track[] the claim language” but change the

   wording of already clear language. ’200 Case Dkt. No. 75 at 27–28.

        Defendant responds: As described in the patents, the number of game contents in the template

   is compared with the number of game contents allocated in the game space in order to determine

   the relative number of game contents. ’200 Case Dkt. No. 82 at 22–23.

        In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’594 Patent fig.4, col.7 l.37 – col.8 l.29.

                                                      39
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 40 of 68 PageID #: 5923



       Plaintiff replies: Defendant represented to the PTAB that the meanings of these terms are

   apparent without construction. ’200 Case Dkt. No. 84 at 19.

       Plaintiff cites further extrinsic evidence to support its position: Claypool ’675 Patent PGR

   Decl. ¶ 64, Supercell Oy v. GREE Inc., PGR2018-00038 (’675 Patent) (P.T.A.B. Mar. 3, 2020),

   Exhibit 1012 (Plaintiff’s Ex. C, ’200 Case Dkt. No. 84-3); Petition for Post-Grant Review,

   Supercell Oy v. GREE Inc., PGR2018-00039 (’676 Patent) (P.T.A.B. Mar. 4, 2020), paper 2

   (Plaintiff’s Ex. G, ’200 Case Dkt. No. 84-7); Petition for Post-Grant Review, Supercell Oy v.

   GREE Inc., PGR2018-00041 (’677 Patent) (P.T.A.B. Mar. 3, 2020), paper 2 (Plaintiff’s Ex. H,

   ’200 Case Dkt. No. 84-8).

       Analysis

       The issue in dispute appears to be whether the claim language should be construed to clarify

   that it is the quantity of game contents that is compared. It should.

       It is not clear whether there is a fundamental dispute over claim scope, but the claim language

   can possibly be read two ways when read in isolation. First, comparing the quantity (“a number”)

   of contents in the template with the quantity (“a number”) of contents allocated in the game space;

   i.e., comparing the number of the contents in the template with the number in the game space.

   Second, comparing some (“a number”) of the contents in the template with some (“a number”) of

   the contents allocated in the game space; i.e., comparing attributes of particular contents in the

   template with attributes of particular contents in the game space. Plaintiff does not appear to

   advocate for the second reading. And, in the context of the patents, the first reading is the correct

   reading. For example, Claim 15 of the ’676 Patent later recites: “when the number of the plurality

   of game contents included in the template is equal to the number of the game contents allocated in

   the game space.” See also ’594 Patent col.11 ll.25–28 (“For each type of facility, the template



                                                    40
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 41 of 68 PageID #: 5924



   application unit 253 compares the number of facilities of this type within the game space and the

   number of facilities of this type within the template.”); col.19 ll.3–9 (“For each type of facility, the

   second template application unit 254 compares the number of facilities of this type within the game

   space and the number of facilities of this type within the template ....”); col.22 ll.17–23 (“For each

   type of facility, the third template application unit 255 compares the number of facilities of this

   type within the game space and the number of facilities of this type within the template . . . .”).

        Accordingly, the Court construes these terms as follows:

          •    “compare a number of the plurality of game contents included in the template with a

               number of the game contents allocated in the game space” means “compare how

               many game contents are defined within the template with the number of game

               contents currently allocated within the game space”; and

          •    “comparing a number of the plurality of game contents included in the template with

               a number of the game contents allocated in the game space” means “comparing how

               many game contents are defined within the template with the number of game

               contents currently allocated within the game space.”

          B.      Case No. 2:19-cv-161

                  B-1.    “advisory information”

           Disputed Term                   Plaintiff’s Proposed             Defendant’s Proposed
                                              Construction                       Construction
    “advisory information”            plain and ordinary meaning         suggestion or
                                                                         recommendation
    •   ’262 Patent Claims 1, 7,
        11, 13, 19                                                       alternatively,
                                                                         • information comprising a
                                                                             suggestion or
                                                                             recommendation




                                                     41
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 42 of 68 PageID #: 5925



       The Parties’ Positions

       Plaintiff submits: The meaning of this term is readily apparent without construction. There is

   nothing in the intrinsic record that suggests “advisory information” is used other than according to

   its customary, and apparent, meaning. ’161 Case Dkt. No. 75 at 9–12.

       In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’262 Patent fig.3, col.5 ll.23–31, col.7 ll.3–10.

       Defendant responds: The ’262 Patent “repeatedly and consistently” characterizes “advisory

   information” as providing a suggestion or recommendation. This is distinct from the customary

   meaning of “advisory” which “is something akin to a ‘warning.’” “There is no support in the patent

   that ‘advisory information’ includes such warnings.” ’161 Case Dkt. No. 83 at 9–11.

       In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

   evidence to support its position: Intrinsic evidence: ’262 Patent, at [57] Abstract, col.1 ll.53–58,

   col.2 ll.2–4, col.2 ll.30–35, col.5 ll.21–28, col.10 ll.1–3, col.10 ll.7–9. Extrinsic evidence:

   Webster’s New College Dictionary at 17 (3d ed. 2008), “advisory” (Defendant’s Ex. C, ’161 Case

   Dkt. No. 83-4 at 4); The American Heritage Dictionary at 13 (5th ed. 2012), “advisory”

   (Defendant’s Ex. D, ’161 Case Dkt. No. 83-5 at 4).

       Plaintiff replies: The meaning of “advisory information” is clear given the surrounding claim

   language, which describes what the “advisory information” does. Given that the term is not

   ambiguous in the context of the intrinsic record, there is no reason to resort to Defendant’s

   dictionary definitions. And in any event, the “warning” aspect of “advisory” appears in only some

   of the definitions, not all. The dictionaries also present definitions referring to providing “advice,”

   which is how “advisory information” is used in the ’262 Patent. ’161 Case Dkt. No. 85 at 5–7.




                                                      42
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 43 of 68 PageID #: 5926



       Plaintiff cites further extrinsic evidence to support its position: Webster’s New College

   Dictionary at 17 (3d ed. 2008), “advisory” (Defendant’s Ex. C, ’161 Case Dkt. No. 83-4 at 4); The

   American Heritage Dictionary at 13 (5th ed. 2012), “advisory” (Defendant’s Ex. D, ’161 Case

   Dkt. No. 83-5 at 4).

       Analysis

       The issue in dispute appears to be whether “advisory information” is necessarily limited to

   suggestions and recommendations. It is not, to the extent that “suggestions and recommendations”

   are meant to be narrower than “advice.” But “advisory information” in the claims does not extend

   to simple notification of a problem or issue. In other words, “advisory information” is “information

   containing advice.”

       The “advisory information” is described in the ’262 Patent as containing advice. Specifically,

   the patent explains that the invention does more than just provide a user with notice of a problem

   or issue. For example, the patent disparages the notice-only prior art and explains how the

   invention improves the art by advising the user:

          In a conventional city building game, the user has numerous options, and the
          game has no final objective. Therefore, in order to further develop the city, the
          user does not always know what action to take next.

          Such games include a notification function to prompt the user to respond to
          cases such as the occurrence of a problem in the city, for example an
          earthquake. This notification, however, merely indicates the occurrence of a
          problem and does not contribute to development of the city, which is the
          objective of the game, even if the user addresses the problem.

          Accordingly, the present invention has been conceived in light of the above
          problems, and it is an object thereof to provide a communication system, a
          method for controlling a communication system, and a program that can
          prevent a situation in which the user does not know what to do by advising
          the user on what action to take next.




                                                   43
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 44 of 68 PageID #: 5927



   ’262 Patent col.1 ll.42–58 (emphasis added). The invention provides “advisory information,”

   which is described in an embodiment as including “measures to take” to address the problem or

   issue. For example, the patent explains as follows:

             Based on the scoring information 131, the advice selection unit 12 selects advisory
             information 132 that suggests the next action for the city. In greater detail, the
             advice selection unit 12 determines which indicator has the lowest score based on
             the scoring information 131 and selects advisory information 132 that specifies the
             indicator with the lowest score and a measure to take in order to raise the score
             of the indicator. For example, when the score of the indicator “fun” is the lowest,
             the facility with the highest fun value 1307 is presented, and the user is encouraged
             to take the measure of installing the facility.

   ’262 Patent col.5 ll.21–31 (emphasis added). In other words, “advisory information” in the ’262

   Patent provides advice to address a problem, and not just notice of the problem.

        The use of “advisory information” in the patent to denote information containing advice

   comports with the customary meaning of “advisory.” For example, one dictionary of record defines

   “advisory” as “[c]ontaining advice, esp. a warning.” The American Heritage Dictionary at 13 (5th

   ed. 2012), ’161 Case Dkt. No. 83-5 at 4. Another dictionary of record defines “advisory” as “[o]f,

   relating to, or containing advice.” Webster’s New College Dictionary at 17 (3d ed. 2008), ’161

   Case Dkt. No. 83-4 at 4. In other words, “advisory” as customarily used as an adjective refers to

   advice.

        Accordingly, the Court construes “advisory information” as follows:

             •   “advisory information” means “information containing advice.”

                    B-2.    “facility” and “object”

                   Disputed Term                  Plaintiff’s Proposed        Defendant’s Proposed
                                                      Construction                Construction
    “facility”                                    plain and ordinary
                                                  meaning
    •   ’262 Patent Claims 1, 7, 13, 19




                                                      44
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 45 of 68 PageID #: 5928



                   Disputed Term                   Plaintiff’s Proposed        Defendant’s Proposed
                                                      Construction                  Construction
    “facilities”                                                             type of structure[s] that can
                                                                             be built, installed or
    •   ’262 Patent Claims 1, 7, 13, 19                                      established
    “object”
                                                                             alternatively,
    •   ’318 Patent Claims 1, 2, 6–10, 13                                    • type of structure[s] that
                                                                                 can be arranged or
    “objects”                                                                    installed

    •   ’318 Patent Claims 2, 10

        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: The meanings of these terms are readily apparent without construction.

   Defendant’s proposed construction does not clarify anything and is inconsistent with other claim

   language. For instance, the claims of the ’262 Patent expressly provide that a “facility” is or is not

   “arranged” without mention of “built, installed, or established.” Nothing in the intrinsic record

   suggests limiting these terms as Defendant posits. ’161 Case Dkt. No. 75 at 12–14.16

        Defendant responds: The term “facility” and “object” are used in the ’262 and ’318 Patents in

   a way that differs from their common meanings. In the patents, the terms solely refer to structures.

   Specifically, the terms refer to types of structures rather than to individual units of a particular type

   of structure. ’161 Case Dkt. No. 83 at 11–15.

        In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’262 Patent fig.2, col.1 ll.26–27 col.4 ll.22–25.




   16
      Plaintiff cites a variety of file-wrapper records but did not provide these documents as exhibits
   to the opening brief.
                                                      45
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 46 of 68 PageID #: 5929



       Plaintiff replies: The “facilities” and “objects” of the claims do not refer to types of structures.

   Adopting Defendant’s construction would improperly alter the scope of the claims. For example,

   altering Claim 1 of the ’262 Patent from “make a determination of a facility which has not been

   arranged” to “make a determination of a type of structure which has not been arranged” would

   change the scope from determining whether a facility such as a house has been installed to

   determining whether a structure such as a building has been installed. This improperly broadens

   the scope of the claims. Further, the claims allow for multiple installations of one type of structure.

   For example, Claim 19 of the ’262 Patent uses the “number of facilities already arranged” in its

   “determination of a facility which has not been arranged.” ’161 Case Dkt. No. 85 at 7–11.

       Plaintiff cites further intrinsic evidence to support its position: ’262 Patent figs. 2–3, col.7

   ll.3–10.

       Analysis

       The issue in dispute is whether “facility” and “object” are necessarily types of structure that

   that can be built, installed or established (or arranged or installed). The Court understands the plain

   meanings of “facility” and “object” to refer to types of things rather than instances of things and

   the patents provide numerous examples of the types of things, all of which can be built, installed,

   arranged, or established, which suggests that facilities/objects are “structures” under a broad

   meaning of “structure” that is not limited to things that are constructed but includes things such as

   plants.

       As used in the ’318 and ’262 Patents, a “facility” or “object” is a type of structure rather than

   an instance of a structure. For example, Figure 2 lists various facilities as types of structures and

   notes that there may be multiple instances of a particular type of structure. The number (or count)




                                                     46
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 47 of 68 PageID #: 5930



   of facilities of a given type (e.g., a bowling alley) is described as being used to generate advice for

   the user. For example, the patents provide:

           The advice selection unit 12 preferably identifies a facility that the user has
           not installed based on the users’ city information 130 and selects the advisory
           information 132 based on the result of identification and on the scoring
           information 131. In greater detail, the advice selection unit 12 selects the
           advisory information 132 that specifies a measure encouraging the user to
           install the facility with the highest fun value 1307 among the facilities that
           have not been installed. By thus identifying an action that the user has not yet
           taken and selecting advisory information 132 based on the result of
           identification, it is possible to prevent an action that the user has already taken
           from being shown as the measure, thereby improving the usefulness of the
           advisory information 132.

   ’318 Patent col.5 ll.29–42 (emphasis added). Notably, there is no suggestion in the patents that the

   “city information” includes available instances of various types of structures. Rather, the “structure

   count” of the “city information” refers to “a variety of structures that have been installed in the

   user’s city.” Id. at fig.2, col.3 l.5 – col.4 l.12. “The structure count 1303 is the number of business

   facilities, such as a shop, a bowling alley, or the like; decorative facilities such as an art object or

   the like; community facilities such as a post office; weeds, scrub brush, roads, and the like.” Id. at

   col.4 ll.19–23. In this context, the advice unit identification of “a facility that the user has not

   installed based on the users’ city information” suggests that the advice unit identifies a type

   of structure that has not been installed. For example, it may identify that the city lacks a

   bowling alley as opposed to lacking a specific instance of a bowling alley (such as the Lucky

   Strike bowling alley). This suggests that a facility is a “type” rather than an instance. On balance,

   the facilities and objects of the patents refer to types of structures.

       Accordingly, the Court construes these terms as follows:

           •   “facility” / “facilities” / “object” / “objects” mean “type of structure that can be built,

               installed, arranged, or established, such as game center, bowling alley, shop, art

               object, post office, library, weeds, scrub brush, and road”
                                                      47
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 48 of 68 PageID #: 5931



                  B-3.     “virtual space”

           Disputed Term                   Plaintiff’s Proposed            Defendant’s Proposed
                                              Construction                       Construction
    “virtual space”                   plain and ordinary meaning        space that a user forms or
                                                                        develops by installing
    •   ’262 Patent Claims 1, 6–                                        facilities, such as a city
        7, 12–13, 18–19, 24
    •   ’318 Patent Claims 1–4,                                         alternatively,
        7, 9–12                                                         • space that a user forms or
                                                                            develops, such as a city,
                                                                            by arranging or installing
                                                                            one or more facilities or
                                                                            objects

        The Parties’ Positions

        Plaintiff submits: The meaning of “virtual space” is readily apparent without construction.

   Defendant’s proposed construction complicates the clear term and injects limitations such as

   “facility” and “installing” that are not stated in all the claims at issue and are not supported by the

   intrinsic record. ’161 Case Dkt. No. 75 at 14–16.17

        Defendant responds: The term “virtual space” carries a specific meaning in the patents and

   should be construed to reflect that meaning. For example, the ’262 and ’328 Patents “consistently

   and repeatedly characterizes” the space as one that the user “forms or develops.” And the claims

   require the forming is done by installing facilities (or, the equivalent term, “objects”). ’161 Case

   Dkt. No. 83 at 15–18.

        In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’262 Patent, at [57] Abstract, col.1 ll.24–27, col.1 ll.66–67, col.2 l.32, col.10

   ll.14–21.




   17
      Plaintiff cites a variety of file-wrapper records but did not provide these documents as exhibits
   to the opening brief.
                                                     48
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 49 of 68 PageID #: 5932



       Plaintiff replies: The meaning of “virtual space” is plain in the context of the claims, “which

   relate to games that involve building virtual (i.e., not real) spaces.” Defendant’s construction does

   nothing to clarify this meaning. ’161 Case Dkt. No. 85 at 11–12.

       Analysis

       The issue in dispute appears to be whether “virtual space” should be clarified to the jury, and,

   if so, whether Defendant’s proposed construction is appropriate. While the term would benefit

   from some clarification, Defendant’s proposed construction does not provide that clarification.

       The “virtual space” of the patents refers to a simulated space. The ’318 and ’262 Patents are

   directed to technology for games like city-building simulation games. The patents explain these

   types of games as follows:

          City building simulation games allow users to create a city environment within the
          game and develop the city. In such city building games, the user installs and
          develops a variety of facilities and buildings within the game and deals with
          problems such as earthquakes, environmental pollution, and the like (for example,
          see “SimCity”, Wikipedia (NPL 1)).

   ’318 Patent col.1 ll.23–29. Thus, a city simulation includes more than “installing facilities” as

   Defendant’s proposed construction suggests. It expressly includes developing facilities and

   dealing with problems of various sorts. The patents also explain that the games are not limited to

   city simulations:

          In the above-described embodiment, an example of a city building simulation
          game was described, yet the present invention is not limited in this way. Instead
          of a city, the space that the user forms within the game may be any space within
          the game, such as a country, region, garden, ranch, farm, store, or the like.

   ’262 Patent col.10 ll.14–19. While the patents are directed to games, and not simulations

   generally, this is expressed in the claims. For example, Claim 1 of the ’318 Patent recites “a

   virtual space in a game” and Claim 7 of the ’262 Patent recites determining aspects of “a first




                                                    49
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 50 of 68 PageID #: 5933



   virtual space of a first user during a game.” Ultimately, the “virtual space” is the space that is

   simulated in the game.

        Accordingly, the Court construes “virtual space” as follows:

          •    “virtual space” means “computer-simulated space such as a city, country, region,

               garden, ranch, farm, store, or the like.”

                  B-4.    “at least two numerical parameters related to the first virtual space”
                          and “at least two numerical parameters of the plurality of numerical
                          parameters related to a first virtual space”

              Disputed Term                 Plaintiff’s Proposed           Defendant’s Proposed
                                               Construction                      Construction
    “at least two numerical             plain and ordinary meaning     at least two of the plurality of
    parameters of the plurality of                                     numerical parameters
    numerical parameters related to                                    indicating the level of the
    a first virtual space”                                             virtual space, arrangement of
                                                                       structures, levels thereof,
    •   ’318 Patent Claims 1, 7, 9                                     and/or values assigned thereto
                                                                       of a first virtual space

    “at least two numerical             plain and ordinary meaning     at least two numerical
    parameters related to the first                                    parameters indicating the
    virtual space”                                                     level of the virtual space,
                                                                       arrangement of structures,
    •   ’318 Patent Claims 2, 10                                       levels thereof, and/or values
                                                                       assigned thereto of the first
                                                                       virtual space


        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: The meanings of these terms are readily apparent without construction.

   Defendant’s proposed construction simply imports limitations from the exemplary embodiments.

   ’161 Case Dkt. No. 75 at 17–18.




                                                      50
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 51 of 68 PageID #: 5934



       In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’262 Patent col.4 ll.9–15.

       Defendant responds: The description of the invention in the ’318 Patent “teaches that the

   claimed ‘parameters’ are necessarily related to structures arranged in a user’s space, and

   specifically, values or levels regarding those structures in the user’s space, as well as a level of the

   user’s space.” The claims should be construed to clarify the nature of the parameters. ’161 Case

   Dkt. No. 83 at 18–20.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’262 Patent fig.7, col.1 ll.53–57, col.3 l.64, col.4 ll.6–10, col.4 ll.12–15, col.4

   ll.39–55, col.5 ll.21–36, col.8 ll.38–45 .

       Plaintiff replies: There is no definition or disclaimer in the intrinsic record that justifies

   narrowing the claims as Defendant proposes. Rather, the scoring parameters described in the ’262

   and ’318 Patents are expressly exemplary. ’161 Case Dkt. No. 85 at 12–13.

       Plaintiff cites further intrinsic evidence to support its position: ’262 Patent col.4 ll.9–15.

       Analysis

       The issue in dispute distills to whether the “parameters related to [a/the] first virtual space”

   should be limited to parameters “related to structures arranged in” the space. They should not.

       The disclosures identified by Defendant do not meet the exacting standard required to limit

   the broad meanings of these terms as Defendant proposes. For example, the ’318 Patent lists

   expressly exemplary parameters:

           As parameters related to structures, the users’ city information 1306 includes an
           income value 1306, a fun value 1307, a convenience value 1308, and a beauty value
           1309. Specific examples of information used for scoring have been listed, yet the
           information included in the users’ city information 130 is not limited to these
           examples. For example, the users’ city information 130 may include information



                                                      51
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 52 of 68 PageID #: 5935



           such as the level or amount of capital of the user’s city, the amount of material, the
           experience points necessary to raise the city’s level, or the like.

   ’318 Patent col.4 ll.6–15 (emphasis added). Further, the claims specify broadly that the

   “parameters” are “related to” the “virtual space.” Ultimately, Defendant’s proposed construction

   improperly imports limitations.

        Accordingly, the Court rejects Defendant’s proposed constructions and determines that these

   terms have their plain and ordinary meanings without the need for further construction.

                   B-5.    “ranking information ranking the plurality of users according to a
                           numerical value indicating a status of each user”

           Disputed Term                   Plaintiff’s Proposed              Defendant’s Proposed
                                              Construction                        Construction
    “ranking information ranking      plain and ordinary meaning         information ranking the
    the plurality of users                                               plurality of users according to
    according to a numerical                                             a numerical value assigned to
    value indicating a status of                                         each user indicating the
    each user”                                                           arrangement of structures in a
                                                                         predetermined area, levels of
    •   ’262 Patent Claims 2, 8,                                         the structures, and/or values
        14, 20                                                           assigned to such arrangement
                                                                         and/or levels


        The Parties’ Positions

        Plaintiff submits: The meaning of this term is readily apparent without construction.

   Defendant’s proposed construction simply imports limitations from the exemplary embodiments.

   ’161 Case Dkt. No. 75 at 19.

        In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’262 Patent col.4 ll.9–15, col.5 ll.9–13.

        Defendant responds: The ’262 Patent “consistently and repeatedly describes that the ranking

   or scoring information of the ‘status of each user’ is based solely on the score for that user’s space.”

   As described, the score for the user’s space is “based on the structures in the user’s space and


                                                     52
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 53 of 68 PageID #: 5936



   values assigned to those structures.” As such, Defendant’s construction is the “only construction

   that is supported by the specification.” ’161 Case Dkt. No. 83 at 20–23.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’262 Patent figs. 3, 4, col.4 ll.39–47, col.4 ll.50–55, col.6 l.54 – col.7 l.2, col.7

   ll.11–22.

       Plaintiff replies: There is no definition or disclaimer in the intrinsic record that justifies

   narrowing the claims as Defendant proposes. Rather, the scoring parameters described in the ’262

   and ’318 Patents are expressly exemplary. ’161 Case Dkt. No. 85 at 14.

       Analysis

       The issue in dispute distills to whether the claim-recited “numerical value indicating a status

   of each user” should be limited to a “numerical value assigned to each user indicating the

   arrangement of structures in a predetermined area, levels of the structures, and/or values assigned

   to such arrangement and/or levels.” It should not.

       This issue, and the argument and evidence presented by the parties, is similar to that for the

   “numerical parameter” terms addressed above. For the reasons stated above, Defendant has not

   identified anything that rises to the exacting standard required to limit the meaning of this term as

   Defendant proposes.

       Accordingly, the Court rejects Defendant’s proposed construction and determines that this

   term has its plain and ordinary meaning without the need for further construction.




                                                       53
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 54 of 68 PageID #: 5937



             C.     Case No. 2:19-cv-237

                    C-1.    “panel(s)”

             Disputed Term                    Plaintiff’s Proposed           Defendant’s Proposed
                                                 Construction                    Construction
    “panel(s)”                           plain and ordinary meaning       cards

    •     ’346 Patent Claims 1–15

          The Parties’ Positions

          Plaintiff submits: The meaning of this term is readily apparent without construction.

   Defendant’s proposed construction improperly imports a “card” limitation. And the ’346 Patent

   describes that panels are not limited to “cards” but instead are meant to improve on the typical

   two-dimensional card. In fact, the patent uses “panel” and “card” distinctly, meaning that a panel

   is not necessarily a card. ’237 Case Dkt. No. 54 at 11–13.

          In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

   its position: ’346 Patent figs.5A, 5B, col.1 ll.37–47, col.5 ll.16–17, col.8 ll.33–36.

          Defendant responds: In the ’346 Patent, “panel” is used synonymously with the “card” of a

   card-battle game. This was confirmed by the PTAB in Post Grant Review proceedings involving

   related patents, in which the PTAB “characterized the claim limitation ‘disposing a panel selection

   in a division’ to be ‘substantively indistinguishable from a game rule concerning a dealer or player

   selecting and disposing cards into their respective hands.’” ’237 Case Dkt. No. 60 at 10–13

   (Defendant’s emphasis).

          In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’346 Patent fig.12, col.1 ll.32–52, col.8 ll.33–36, col.10 ll.25–28; Final

   Written Decision at 24, Supercell Oy v. GREE Inc., PGR2018-00047 (Patent No. 9,770,65918)



   18
        U.S. Patent No. 9,770,659 is related to the ’346 Patent as a continuation parent.
                                                      54
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 55 of 68 PageID #: 5938



   (P.T.A.B. Sept. 6, 2019), Paper No. 39 (Defendant’s Ex. C, ’237 Case Dkt. No. 60-4 at 25); Final

   Written Decision at 24, Supercell Oy v. GREE Inc., PGR2018-00029 (Patent No. 9,636,58319)

   (P.T.A.B. Aug. 14, 2019), Paper No. 45 (Defendant’s Ex. D, ’237 Case Dkt. No. 60-5 at 25).

        Plaintiff replies: Nothing in the intrinsic record rises to lexicography or disclaimer that would

   equate “panel” to “card.” Rather, a “card” may be a “panel” but not all cards are panels. “For

   example, a card that may be displayed as one or more moving characters in a game display screen

   may be an example of a ‘panel’ as claimed, whereas a card without those features (e.g., a prior art

   two-dimensional card) would not.” Further, the PTAB did not construe “panel” in the PGR

   proceedings over the related patents, and, in any event, applied a broadest reasonable construction

   to the claims and erred in its ultimate conclusions, which are the subject of pending appeals.

   Ultimately, the “panel” of the claims “can indicate one or more moving characters that may be

   dynamically placed and displayed within the game display screen” which is not necessarily

   captured by “card.” ’237 Case Dkt. No. 62 at 6–8.

        Plaintiff cites further intrinsic evidence to support its position: ’346 Patent col.1 ll.45–48,

   col.10 ll.25–28.

        Analysis

        The issue in dispute is whether the “panel” of the ’346 Patent is necessarily a “card.” It is not.

        Rather than equating “panel” to “card,” as Defendant suggests, the ’346 Patent notes

   distinctions between panels and cards (in addition to similarities). For example, the patent explains

   some of the failings of prior-art cards as follows:

           In recent years, with the spread of electronic apparatuses such as smart phones and
           tablets, games played on these electronic apparatuses have been actively developed.



   19
     U.S. Patent No. 9,636,583 is related to the ’346 Patent through a series of continuation
   applications.
                                                     55
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 56 of 68 PageID #: 5939



          As an example of such a game, there is a card game in which the user plays against
          other users or against the computer using cards collected in the game.

          Japanese Unexamined Patent Application Publication No. 2007-252696 discloses
          a technique regarding the card game described above. According to that technique,
          the user configures a deck with cards used in a play which is selected from a
          plurality of cards that the user owns, and plays a rock-paper-scissors game or the
          like with an opponent using the deck.

          Such a card game system is familiar to many users today. However, since the use
          of a two-dimensional card in the battle scene is sometimes boring, there have
          been calls for improvement.

          It could therefore be helpful to provide a storage medium storing a game program
          and a game processing method of a game that gives a user a high visual effect, and
          an information processing apparatus that controls the game.

   ’346 Patent col.1 ll.32–52 (emphasis added). The patent also explains that “panels” are not limited

   to certain shapes such as a card:

          In addition, it is preferable that the shape of the panel be a rectangle. Panels can
          have various shapes such as a circle, a triangle, and a polygon, as well as the
          rectangle (including a square) such as a card in the related art.

   ’346 Patent col.8 ll.33–44 (emphasis added). These passages suggest that “panel” and “card” are

   not coextensive. Ultimately, whether a particular prior art or accused “card” is encompassed by

   the claimed “panel” is a factual issue of invalidity or infringement.

        Accordingly, the Court rejects Defendant’s proposed constructions and determines that

   “panel” has its plain and ordinary meaning without the need for further construction.

                  C-2.    “divisions”

           Disputed Term                    Plaintiff’s Proposed          Defendant’s Proposed
                                               Construction                    Construction
    “divisions”                        plain and ordinary meaning      defined area(s) of the display
                                                                       screen
    •   ’346 Patent Claims 1–3,
        6–10




                                                    56
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 57 of 68 PageID #: 5940



         The Parties’ Positions

         Plaintiff submits: In the context of the surrounding claim language, the meaning of “divisions”

   is readily apparent without construction. For instance, Claim 1 of the ’346 Patent recites “selection

   of one or more divisions in which the one or more characters indicated in the selected one or more

   panels are to be displayed as one or more moving characters in a game display screen.”

   Defendant’s proposed construction does not clarify the meaning of “division” but rather injects

   ambiguity regarding, for example, the meaning of “defined areas.” ’237 Case Dkt. No. 54 at 13–

   14.

         Defendant responds: The claims indicate that the “divisions” are portions of the display

   screen. The PTAB also reached this conclusion in Post Grant Review of related patents, quoting

   Plaintiff’s expert’s statement that the related patents have a “display screen containing a battle

   display region which is divided into a plurality of divisions referred to synonymously as divisions

   or frames.” In the ’346 Patent, these divisions are all “self-contained regions” and thus form

   “defined” areas. This “defined” nature comports with the customary meaning of “frame,” which

   is synonymous with “division” in the patent. ’237 Case Dkt. No. 60 at 13–16.

         In addition to the claims themselves, Defendant cites the following intrinsic and extrinsic

   evidence to support its position: Intrinsic evidence: ’346 Patent figs.3, 4, col.7 ll.32–54, col.8

   ll.3–12; Final Written Decision at 66, Supercell Oy v. GREE Inc., PGR2018-00047 (Patent No.

   9,770,659) (P.T.A.B. Sept. 6, 2019), Paper No. 39 (Defendant’s Ex. C, ’237 Case Dkt. No. 60-4

   at 67); Final Written Decision at 62, Supercell Oy v. GREE Inc., PGR2018-00029 (Patent No.

   9,636,583) (P.T.A.B. Aug. 14, 2019), Paper No. 45 (Defendant’s Ex. D, ’237 Case Dkt. No. 60-5




                                                    57
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 58 of 68 PageID #: 5941



   at 63); Crane PGR Dep.20 74:15–21, 75:9–10, 75:14 (Defendant’s Ex. E, ’237 Case Dkt. No. 60-6

   at 10–11). Extrinsic evidence: The American Heritage Dictionary at 695 (5th ed. 2011), “frame”

   (Defendant’s Ex. F, ’237 Case Dkt. No. 60-7 at 4); New Oxford American Dictionary at 687 (3d

   ed. 2010), “frame” (Defendant’s Ex. G, ’237 Case Dkt. No. 60-8 at 4); Concise Oxford English

   Dictionary at 563 (12th ed. 2011), “frame” (Defendant’s Ex. H, ’237 Case Dkt. No. 60-9 at 4);

   Webster’s New College Dictionary at 452–53 (3d ed. 2008), “frame” (Defendant’s Ex. I, ’237 Case

   Dkt. No. 60-10 at 4–5).

        Plaintiff replies: The nature of the “division” in the claims is clear from the surrounding claim

   language. Further, Figure 11A of the ’346 Patent depicts divisions that overlap, suggesting that

   they are not necessarily “defined” or “self-contained.” ’237 Case Dkt. No. 62 at 8–11.

        Plaintiff cites further intrinsic and extrinsic evidence to support its position: Intrinsic

   evidence: ’346 Patent fig.11A. Extrinsic evidence: Petition for Post Grant Review at 44–45,

   Supercell Oy v. GREE Inc., PGR2018-00047 (Patent No. 9,770,659) (P.T.A.B. Mar. 8. 2018),

   Paper No. 1 (Plaintiff’s Ex. A, ’237 Case Dkt. No. 62-1 at 54–55).

        Analysis

        There appear to be two issues in dispute. First, whether the “divisions” are necessarily areas

   of the display screen. They are. Second, whether they are necessarily “defined.” To the extent

   Defendant intends “defined” to mean separate and distinct from other divisions, the divisions are

   not necessarily “defined.”

        The “divisions” of the claims are necessarily divisions of the display screen. For example,

   Claim 1 of ’346 Patent recites: “selection of one or more divisions in which the one or more




   20
     Deposition of David Crane, Volume 1, Supercell Oy v. GREE Inc., PGR2018-00029 &
   PGR2018-00047 (P.T.A.B. Feb. 12, 2019), Exhibit 1009.
                                                    58
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 59 of 68 PageID #: 5942



   characters indicated in the selected one or more panels are to be displayed as one or more moving

   characters in a game display screen including one or more regions formed by the one or more

   divisions.” While it is relatively clear that the divisions form regions of the display screen, the

   claim language is somewhat convoluted in stating what the divisions are divisions of. In the

   description, the described relationship between divisions and display screen clarifies that the

   “divisions” refer to “divisions of a game display screen.” See, e.g., ’346 Patent col.1 l.65 – col.2

   l.1 (“the selection being for one or more panels indicating characters to be disposed in one or more

   divisions of a game display screen including a display region formed by the divisions” (emphasis

   added)), col.2 ll.64–67 (“the selection being for one or more panels indicating characters to be

   disposed in one or more divisions of a game display screen including a display region formed by

   the divisions” (emphasis added)).

       Defendant’s     proposed    “defined”     limitation

   suggests that overlap of divisions is not encompassed

   by the claims. Figure 11A of the ’346 Patent

   (reproduced here), however, depicts an overlap of

   panels disposed in various divisions of the game

   display, and thus discloses an overlap of divisions.

   Nothing Defendant identified justifies construing

   “division” to exclude this embodiment.

       Accordingly, the Court construes “divisions” as follows:

          •   “divisions” means “areas of the display screen.”




                                                   59
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 60 of 68 PageID #: 5943



                   C-3.    “displaying the one or more moving characters according to the
                           information of motion”

           Disputed Term                      Plaintiff’s Proposed           Defendant’s Proposed
                                                 Construction                     Construction
    “displaying the one or more          plain and ordinary meaning       displaying characters as a
    moving characters according                                           time-based series of images
    to the information of motion”

    •   ’346 Patent Claims 1, 6–7

        The Parties’ Positions

        Plaintiff submits: The meaning of this term is readily apparent without construction.

   Defendant’s construction improperly limits the claim language and injects ambiguity rather than

   clarifying scope. For example, it is not clear what a “time-based series of images” means. And

   there is nothing in the intrinsic record that limits the “information of motion” to a “time-based

   series of images.” ’237 Case Dkt. No. 54 at 14–15.

        Defendant responds: The claims do not provide how the “information of motion” leads to

   displaying the moving characters. As explained in the ’346 Patent, the motion is displayed as “a

   plurality of still images consecutively.” ’237 Case Dkt. No. 60 at 16–17.

        In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’346 Patent col.2 ll.5–7, col.3 ll.3–5, col.3 ll.16–18, col.3 ll.38–41, col.4 ll.47–

   49, col.4 ll.65–67, col.8 ll.54–56.

        Plaintiff replies: The claims do not have to describe all the details necessary to enable

   operation of the claim, so Defendant’s attempt to incorporate detail as to how moving characters

   are displayed according to the information of motion is improper. Further, the described

   “animation that displays a plurality of still images consecutively” is a single embodiment and does

   not represent a clear restriction or exclusion of claim scope. Finally, the meaning of “time-base

   series of images” is not clear. ’237 Case Dkt. No. 62 at 11–13.

                                                      60
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 61 of 68 PageID #: 5944



       Plaintiff cites further intrinsic evidence to support its position: ’346 Patent col.8 ll.55–56.

       Analysis

       The issues in dispute distill to whether “displaying the one or more moving characters

   according to the information of motion” is necessarily “displaying characters as a time-based series

   of images.” It is not.

       The claims are not limited to a “time-based series of images,” by which the Court understands

   Defendant to mean a series of still images displayed sequentially in time. The description of a

   series of still images in the ’346 Patent is a preferred embodiment, not an essential aspect of the

   invention that should be read into the claims. ’346 Patent col.8 ll.54–56 (“Preferably, these panels

   display a movie when the panels are emphasized and displayed. The movie is an animation that

   displays a plurality of still images consecutively.”) (emphasis added).

       Further, the claims themselves do not need to explain how each step is done. Defendant’s

   argument suggests that a method step is necessarily limited to the details disclosed in the

   description of the embodiments of the invention. This is the standard for step-plus-function

   claiming under 35 U.S.C. § 112(f), but Defendant has established neither that § 112(f) applies to

   the claims at issue nor that this standard should apply in the absence of § 112(f).

       Accordingly, the Court rejects Defendant’s proposed construction and determines that this

   term has its plain and ordinary meaning without the need for further construction.




                                                    61
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 62 of 68 PageID #: 5945



                  C-4.     “varying an attack …” and “vary an attack …”

                Disputed Term                         Plaintiff’s        Defendant’s Proposed
                                                      Proposed               Construction
                                                    Construction
    “varying an attack strength of a first       plain and ordinary   decreasing an attack strength
    unit among the plurality of units so that    meaning              of a first unit so that the
    the attack strength of the first unit, in                         attack strength of the first unit
    response to the first unit and a second                           is lower than the
    unit among the plurality of units                                 characteristic attack strength
    satisfying a first positional relationship                        of the first unit, wherein the
    by a movement of at least one of the                              decrease of attack strength is
    first unit and the second unit, is                                in response to the first unit
    decreased to be lower than the attack                             satisfying a first positional
    strength of the first unit when the first                         relationship with a second
    unit and the second unit do not satisfy                           unit by a movement of at
    the first positional relationship”                                least one of the first unit and
                                                                      the second unit
    •   ’689 Patent Claims 1, 5
    “vary an attack strength of a first unit     plain and ordinary   decrease an attack strength of a
    among the plurality of units so that the     meaning              first unit so that the attack
    attack strength of the first unit, in                             strength of the first unit is lower
    response to the first unit and a second                           than the characteristic attack
    unit among the plurality of units                                 strength of the first unit, wherein
                                                                      the decrease of attack strength is
    satisfying a first positional relationship                        in response to the first unit
    by a movement of at least one of the                              satisfying a first positional
    first unit and the second unit, is                                relationship with a second unit
    decreased to be lower than the attack                             by a movement of at least one of
    strength of the first unit when the first                         the first unit and the second unit
    unit and the second unit do not satisfy
    the first positional relationship”

    •   ’689 Patent Claims 9

        Because the parties’ arguments and proposed constructions with respect to these terms are

   related, the Court addresses the terms together.

        The Parties’ Positions

        Plaintiff submits: The meanings of these terms are readily apparent without construction.

   Defendant’s constructions import limitations and inject ambiguity. Specifically, these terms

   include two limitations:


                                                      62
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 63 of 68 PageID #: 5946



          (1) that the attack strength of the first unit is varied when the “the first unit and
          second unit among the plurality of units satisfy[] a first positional relationship;”
          and (2) that the attack strength of the first unit is decreased to be lower than the
          attack strength of the first unit when “[] when the first unit and the second unit do
          not satisfy the first positional relationship” (Plaintiff’s emphasis).

   Defendant’s proposed construction fails to account for the first limitation. Further, Defendant’s

   “characteristic attack strength” is not found in the claim or in the description of the invention. ’237

   Case Dkt. No. 54 at 15–17.

       Defendant responds: The claim language at issue includes a prepositional phrase in the middle

   of the term, namely the “in response to the first unit and a second unit among the plurality of units

   satisfying a first positional relationship by a movement of at least one of the first unit and the

   second unit” clause. Thus, there is only one situation when attack strength is varied; namely, when

   the first and second units satisfy a first positional relationship. The variance is set forth as a

   decrease below a specified baseline; namely, the “the attack strength of the first unit when the first

   unit and the second unit do not satisfy the first positional relationship.” This plain reading of the

   claims is supported by the Plaintiff’s explanation during prosecution of the ’689 Patent. Finally,

   “characteristic attack strength” is one of several characteristics of units identified in the patent.

   ’237 Case Dkt. No. 60 at 19–23.

       In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’689 Patent col.5 ll.46–50; ’689 Patent File Wrapper June 27, 2017 Office

   Action at 9–11 (Defendant’s Ex. J, ’237 Case Dkt. No. 60-11 at 11–13), Nov. 30, 2017 Office

   Action at 8–10 (Defendant’s Ex. K, ’237 Case Dkt. No. 60-12 at 10–12), March 15, 2018

   Amendment with RCE at 5 (Defendant’s Ex. L, ’237 Case Dkt. No. 60-13 at 6), May 30, 2018

   Office Action at 2–3 (Defendant’s Ex. M, ’237 Case Dkt. No. 60-14 at 4–5), July 18, 2018

   Amendment at 2 (Defendant’s Ex. N, ’237 Case Dkt. No. 60-15 at 3).



                                                     63
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 64 of 68 PageID #: 5947



       Plaintiff replies: The terms claim varying the attack strength in two ways: “either when a

   positional relationship is satisfied (in which case the attack strength is decreased), or when the

   positional relationship is not satisfied (in which case the attack strength is not decreased).” ’237

   Case Dkt. No. 62 at 13–15.

       Analysis

       The issues in dispute primarily relate to the proper reading of the “in response to . . .” clause.

   The Court agrees with Defendant’s reading but disagrees that “characteristic attack strength”

   should be read into the claims.

       The Court agrees with Defendant’s grammatical parsing of this phrase. Specifically, the

   “varying the attack strength” clause is “in response to” satisfaction of the first positional

   relationship and results in the attack strength being “decreased to be lower” than a baseline attack

   strength. Indeed, this is how Plaintiff explained this language during prosecution of the ’689

   Patent:

             Independent claims 23, 27 and 31 recite, inter alia and in their respective terms, the
             following features: …

             (II) "varying an attack strength of a first unit among the plurality of units so that the
             attack strength of the first unit, in response to the first unit and a second unit among
             the plurality of units satisfying a first positional relationship by a movement of at
             least one of the first unit and the second unit, is decreased to be lower than the
             attack strength of the first unit when the first unit and the second unit do not satisfy
             the first positional relationship, …

             First, Takagi fails to teach varying the attack strength of a first unit so that the
             attack strength is decreased in response to the first unit and a second unit
             satisfying a first positional relationship by a movement that causes the second
             unit to be located within a first range of the first unit.

             The independent claims recite that the attack strength is decreased “in response to”
             the first and second units satisfying a first positional relationship by a movement of
             at least one of the first and second units, and further recite that the first positional
             relationship is satisfied by the movement causing the second unit to be located
             within a first range of the first unit. The claimed “in response to” signifies a
             causational relationship between (i) the decrease of the attack strength and (ii) the

                                                        64
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 65 of 68 PageID #: 5948



          claimed positional relationship being satisfied in the claimed manner. In other
          words, the attack strength is decreased as a response to the positional relationship
          being satisfied.

   ’689 Patent File Wrapper July 18, 2018 Amendment at 6–7 (emphasis in original), ’237 Case Dkt.

   No. 60-15 at 7–8.

       The Court rejects Defendant’s proposal to rewrite “the attack strength of the first unit when

   the first unit and the second unit do not satisfy the first positional relationship” as “characteristic

   attack strength of the first unit.” Since the meaning of the claim language is readily apparent

   without construction, Defendant’s proposal does not clarify anything. Instead, it raises questions

   about whether the “characteristic attack strength” is somehow different from “the attack strength

   of the first unit when the first unit and the second unit do not satisfy the first positional

   relationship.” If there is a difference, then Defendant’s construction is unjustified by the claim

   language or the teaching of the patent.

       Accordingly, the Court construes these terms as follows:

          •   “varying an attack strength of a first unit among the plurality of units so that the

              attack strength of the first unit, in response to the first unit and a second unit among

              the plurality of units satisfying a first positional relationship by a movement of at

              least one of the first unit and the second unit, is decreased to be lower than the attack

              strength of the first unit when the first unit and the second unit do not satisfy the first

              positional relationship” means “in response to the first unit and a second unit among

              the plurality of units satisfying a first positional relationship by a movement of at

              least one of the first unit and the second unit, varying an attack strength of a first unit

              among the plurality of units so that the attack strength of the first unit is decreased to

              be lower than the attack strength of the first unit when the first unit and the second

              unit do not satisfy the first positional relationship”; and
                                                     65
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 66 of 68 PageID #: 5949



           •   “vary an attack strength of a first unit among the plurality of units so that the attack

               strength of the first unit, in response to the first unit and a second unit among the

               plurality of units satisfying a first positional relationship by a movement of at least

               one of the first unit and the second unit, is decreased to be lower than the attack

               strength of the first unit when the first unit and the second unit do not satisfy the first

               positional relationship” means “in response to the first unit and a second unit among

               the plurality of units satisfying a first positional relationship by a movement of at

               least one of the first unit and the second unit, vary an attack strength of a first unit

               among the plurality of units so that the attack strength of the first unit is decreased to

               be lower than the attack strength of the first unit when the first unit and the second

               unit do not satisfy the first positional relationship.”

                   C-5.    “third unit”

           Disputed Term                    Plaintiff’s Proposed             Defendant’s Proposed
                                               Construction                       Construction
    “third unit”                       plain and ordinary meaning        unit separate from the first
                                                                         unit, second unit, and
    •   ’689 Patent Claims 1, 5, 9                                       stronghold


        The Parties’ Positions

        Plaintiff submits: In the context of the surrounding claim language, the meaning of “third unit”

   is readily apparent without construction. Nothing in the intrinsic record supports limiting the third

   unit to necessarily be separate from the first unit, second unit, and stronghold. ’237 Case Dkt. No.

   54 at 17–19.

        Defendant responds: The claims recite “first unit,” “second unit,” “third unit,” and

   “stronghold” and these different terms should be given different meanings. Thus, the terms refer

   to distinct limitations. ’237 Case Dkt. No. 60 at 23–24.


                                                      66
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 67 of 68 PageID #: 5950



         In addition to the claims themselves, Defendant cites the following intrinsic evidence to

   support its position: ’689 Patent col.5 ll.8–9; ’689 Patent File Wrapper July 18, 2018 Amendment

   at 7–8 (Defendant’s Ex. N, ’237 Case Dkt. No. 60-15 at 8–9).

         Plaintiff replies: “[T]he claims at issue require three units and a stronghold.” And the

   relationship among the units and the stronghold are clearly set forth in the claims. Defendant’s

   construction would improperly exclude two units of the same type. ’237 Case Dkt. No. 62 at 15–

   17.

         Plaintiff cites further intrinsic evidence to support its position: ’689 Patent col.6 ll.27–30.

         Analysis

         The issue in dispute appears to be whether the “third unit” is necessarily distinct from the

   “first unit,” “second unit,” and “stronghold” that are separately recited in the claims. It is. This is

   the plain import of separately reciting elements in a claim and Plaintiff has not established another

   meaning such that would allow, for example, that the third unit and the first unit to be the same

   singular unit. Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP, 616 F.3d 1249, 1254 (Fed.

   Cir. 2010) (“Where a claim lists elements separately, the clear implication of the claim language

   is that those elements are distinct components of the patented invention.” (quotation and

   modification marks omitted)). This does not mean, however, that two units cannot be of the same

   unit type.

         Accordingly, the Court construes “third unit” as follows:

            •   “third unit” means “unit distinct from the first unit, second unit, and stronghold.”

   IV.      CONCLUSION

         The Court adopts the constructions above for the disputed and agreed terms of the Asserted

   Patents. Furthermore, the parties should ensure that all testimony that relates to the terms addressed



                                                      67
Case 2:19-cv-00071-JRG-RSP Document 166 Filed 05/14/20 Page 68 of 68 PageID #: 5951



   in this Order is constrained by the Court’s reasoning. However, in the presence of the jury, the

   parties should not expressly or implicitly refer to each other’s claim construction positions and

   should not expressly refer to any portion of this Order that is not an actual construction adopted

   by the Court. The references to the claim construction process should be limited to informing the

   jury of the constructions adopted by the Court.
             SIGNED this 3rd day of January, 2012.
            SIGNED this 14th day of May, 2020.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE




                                                  68
